Exhibit 10(ii)

 

Dated 26 May 2005

 

(1) HERON QUAYS PROPERTIES LIMITED

 

(2) THE NORTHERN TRUST COMPANY      

 

(3) CANARY WHARF HOLDINGS LIMITED

 

--------------------------------------------------------------------------------

 

AGREEMENT FOR LEASE

- relating to -

the leasing of part of Level B3 and Floors 1-2

of a new building on parcel HQ-4

Canary Wharf London E14

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

PART 1

   1

DEFINITIONS AND INTERPRETATION

   1

1.

  DEFINITIONS    1

2.

  INTERPRETATION    9

PART 2

   10

3.

  COPYRIGHT    10

PART 3

   11

TENANT’S WORKS

   11

4.

  approval of tenant’s works    11

5.

  execution of tenant’s works and subsequent occupation    13

6.

  ancillary provisions as to tenant’s works    15

7.

  CONTRIBUTION TO Tenant’s Works    17

8.

  agreement as to operation of landlord and tenant act 1927    17

9.

  practical completion and defects    18

PART 7

   21

INSURANCE

   21

10.

  insurance    21

PART 8

   23

GRANT OF THE LEASE

   23

11.

  grant of lease, calculation of rents and other terms    23

12.

  title    25

13.

  conditions affecting the grant of the lease    25

14.

  Exempt Information    26

15.

  Level 4 lease Surrender Option    28

PART 9

   30

TAX

   30

16.

  value added tax    30

PART 10

   31

DISPUTES, NOTICES AND SENIOR MANAGERS

   31

17.

  disputes    31

18.

  NOTICES    32

19.

  senior managers    33

PART 11

   34

GENERAL PROVISIONS

   34

20.

  general provisions    34

SCHEDULE 1

   39

(Form of Deed of Acknowledgement of certain Developer’s obligations to be
provided in respect of each Lease)

   39

SCHEDULE 2

   41

(Form of Licence re Tenant’s Works)

   41

SCHEDULE 3

   44

Method Statement Matters

   44

SCHEDULE 4

   46

Option Notice

   46



--------------------------------------------------------------------------------

INDEX OF ANNEXURES AND EXHIBITS

 

Annexure

--------------------------------------------------------------------------------

  

Clause

--------------------------------------------------------------------------------

A    Demised Premises Plans and Development Site Plan     

1.

   Demised Premises Plans    “Demised Premises”

2.

   Development Site Plan    “Development Site Plan” B    Building Plans
Specifications and Schedules     

3.

   Specification Building HQ4    “Base Building Definition”

4.

   Schedule of Base Building Plans    “Base Building Plans”

5.

   Minimum Standard Developer’s Finish    “MSDF Works” C    List of Warranties
    

6.

   Tenant’s Consultant’s Form of Warranties    Clause 6.5.2

7.

   Permitted Amendments to Warranties    Clause 6.5.2 D    Measurement     

8.

   Independent Measurer’s Duty of Care    Clause 11.5 E    Lease     

9.

   Lease    “Lease” F    Opinion Letter     

10.

   Opinion Letter    “Letter of Opinion” G    Car Parking Licence     

11.

   Car Parking Licence    “Car Parking Licence” H    Deed of Surrender     

12.

   Deed of Surrender    “Deed of Surrender” I    Right of First Offer Agreements
    

13.

   Right of First Offer Agreements    “Right of First Offer Agreements”



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 26 day of May 2005

 

BETWEEN:-

 

(1) HERON QUAY PROPERTIES LIMITED whose registered office is at One Canada
Square Canary Wharf London E14 5AB (Company registration number 2276627) (the
“Developer”);

 

(2) THE NORTHERN TRUST COMPANY an Illinois banking corporation registered in the
State of Illinois whose registered office is 50 South La Salle Street Chicago
Illinois 60675 whose address for service in the U.K. is 50 Bank Street London
E14 5NT (the “Tenant”)

 

(3) CANARY WHARF HOLDINGS LIMITED whose registered office is at One Canada
Square Canary Wharf London E14 5AB (Company registration number 2798284) (the
“Developer’s Surety”)

 

INTRODUCTION

 

The Developer has agreed to procure the grant and the Tenant has agreed to
accept in accordance with the terms of this Agreement a lease for a term of
years expiring on 31 March 2022 of the part of the Building comprising the
Demised Premises

 

THE PARTIES AGREE as follows:-

 

PART 1

DEFINITIONS AND INTERPRETATION

 

1. DEFINITIONS

 

In this Agreement, unless the context requires otherwise, the following words
and expressions shall have the following meanings:-

 

1.1 “1927 Act Notice” means a formal notice served by the Tenant pursuant to and
specifying expressly Section 3 of the Landlord and Tenant Act 1927 and as
specified in Clause 8

 

1.2 “Address” means the address of the party in question shown on the first page
of this Agreement or such other address in the United Kingdom as the party in
question may from time to time notify in writing to the other parties to this
Agreement as being its address for service for the purposes of this Agreement

 

1.3 “Approvals” means:-

 

  1.3.1 all consents, licences, permissions and approvals (including agreements
under Section 52 of the Town and Country Planning Act 1971 and Section 106 of
the Town and Country Planning Act 1990) of any local or other competent
authority;

 

  1.3.2 all consents, licences, permissions and approvals arising under or
pursuant to any Statutory Requirements; and

 

  1.3.3 all consents, licences, permissions and approvals required of any
mortgagee or other party having rights, privileges or controls over the
Development Site or the Site

 

1



--------------------------------------------------------------------------------

which were obtained to enable the Developer lawfully to carry out and complete
the Base Building Works and Development Site Infrastructure Works at the time of
such works or which may from time to time be necessary to enable the Tenant
lawfully to commence and carry out and complete the Tenant’s Works and each and
every stage or phase thereof (as appropriate) including, if the same are
destroyed or damaged, the reinstatement of the same and the term “Approval”
shall be construed accordingly

 

1.4 “Base Building” means the building the scope of which is described in the
Base Building Definition

 

1.5 “Base Building Definition” means the aggregate of:-

 

  1.5.1 the specification annexed to this Agreement as Annexure 3; and

 

  1.5.2 the Base Building Plans

 

1.6 “Base Building Plans” means the building plans listed in the drawings
schedule annexed to this Agreement as Annexure 4 and identified in bundles
initialled by the parties

 

1.7 “Base Building Works” means the construction of the Base Building;

 

1.8 “Base Building Works Practical Completion Date” means 31 May 2002

 

1.9 “Building” means the building comprising (inter alia) the Base Building
Works the Existing Category A Works constructed and any Tenant’s Works to be
constructed on the Site in accordance with this Agreement

 

1.10 “Building Systems” means the mechanical, electrical, sanitary, heating,
ventilating, life safety, air conditioning or other service systems of the
Building

 

1.11 “Car Parking Licence” means the licence of the car parking spaces to be
granted to the Developer or any Group Company of the Developer in the form of
the agreed draft annexed to this Agreement as Annexure 11

 

1.12 “CDM Regulations” means the Construction (Design and Management)
Regulations 1994

 

1.13 “Commissioning Engineers” means Crosscount Environmental Engineering, Hills
Electrical plc and Johnson Control Limited (Company No 00661449) and “relevant
Commissioning Engineer” shall be construed accordingly

 

1.14 “Contribution” means the Developer’s contribution in respect of the
Tenant’s Works, if carried out, being eight hundred and eight thousand six
hundred and ninety five pounds (£808,695) in respect of Floor 1 of the Building
and two hundred and six thousand seven hundred and ninety three pounds
(£206,793) in respect of Floor 2 of the Building such amounts to be paid in
accordance with Clause 7 and to be inclusive of any Value Added Tax which may be
chargeable at any rate

 

1.15 “Core Works” shall have the meaning given to that expression in Clause
4.1.2(b)

 

1.16 “CWCL” means Canary Wharf Contractors Limited (Company number 2352250)

 

2



--------------------------------------------------------------------------------

1.17 “Deed of Surrender” means a deed of surrender in the agreed form attached
as Annexure 12

 

1.18 “Defects Costs in respect of the Base Building Works” means all reasonable
and proper costs fees and expenses incurred by the Tenant expended or charged in
remedying Latent Defective Works which have become apparent during the period of
ten (10) years commencing on the Base Building Works Practical Completion Date
AND PROVIDED ALWAYS that the Developer shall not be liable for any Defects Costs
in respect of the Base Building Works to the extent that any claim which the
Developer would otherwise have had in relation to the defect under any contract,
appointment, warranty, duty of care deed or insurance policy is defeated,
vitiated or avoided in whole or in part as a result of the acts omissions
negligence or default of the Tenant or its servants, agents, consultants,
contractors or any sub-tenant, licensee or occupier of the Demised Premises or
those for whom they are respectively responsible

 

1.19 “Defects Costs in respect of the Infrastructure Works” means any costs
which are charged to the Tenant as an item comprised in the Estate Expenditure
(as defined in the Lease) and which are expended in remedying Defects in the
Infrastructure Works

 

1.20 “Defects in the Infrastructure Works” means:

 

  1.20.1 defects, shrinkages or other faults which appear in the Development
Site Infrastructure Works which manifest themselves within the relevant defects
periods arising under the Development Site Infrastructure Contracts; and

 

  1.20.2 any latent or inherent defects in the Development Site Infrastructure
Works which manifest themselves during the period of ten (10) years commencing
on the date of practical completion of the relevant part of the Development Site
Infrastructure Works (as to which the Developer shall supply a schedule of dates
to the Tenant)

 

and which in each case are attributable to or connected with the design
workmanship test investigations or supervision of the construction or design of
the Development Site Infrastructure Works or the materials used in them having
been defective, inadequate, unsuitable or incomplete or otherwise substandard,
judged in accordance with the terms of any Approvals and any codes of practice
applicable in the case of design at the time when the relevant part of the
Development Site Infrastructure Works was designed and in the case of
workmanship at the time when the relevant work was done and in the case of
materials at the time of specification

 

1.21 “Demised Premises” means the premises to be demised by the Lease as the
same are more particularly described therein and which are shown for
identification purposes only edged red on the plans annexed to this Agreement as
Annexure 1

 

1.22 “Developer’s Solicitors” means Berwin Leighton Paisner of Adelaide House,
London Bridge London EC4R 9HA (Reference: RMAC/CSC/21652.2) or such other firm
of solicitors as the Developer shall appoint and notify to the Tenant as having
been so appointed

 

1.23 “Development Site” means:-

 

  1.23.1 the land and water areas shown edged green on the Development Site Plan
and any other land and water areas in which the Developer or a Group Company of
the Developer acquires a freehold or leasehold interest and which the Developer
or a Group Company of the Developer intends shall form part of the Development
Site; and

 

3



--------------------------------------------------------------------------------

  1.23.2 all buildings and appurtenances on the Development Site and all
additions, alterations and improvements to such buildings and appurtenances

 

1.24 “Development Site Infrastructure Contracts” means the management or other
contracts (and as the same may be amended from time to time) providing for the
execution of the Development Site Infrastructure Works or any part of them

 

1.25 “Development Site Infrastructure Works” means the design and construction
from time to time of infrastructure works within the Development Site

 

1.26 “Development Site Plan” means the plan annexed to this Agreement as
Annexure 2

 

1.27 “Disclosure” shall have the meaning given to this expression in Clause
20.5.1

 

1.28 “Existing Agreement for Lease” means the agreement for lease dated 15
November 2000 and entered into between the Developer (1) the Tenant (2) and
Canary Wharf Group Plc (3) in respect of Floors 5-11 of the Building

 

1.29 “Existing Category A Works” means the works to Floor 2 of the Demised
Premises undertaken by or on behalf of the Developer prior to the date of this
Agreement and which comprise works of the nature of (whether or not they are
identical to) the MSDF Works

 

1.30 “Group Company” means any company which is for the time being (a) a
subsidiary of the relevant party or (b) the holding company or parent company of
that party or (c) another subsidiary of the holding company or parent company of
that party (whether or not that subsidiary may itself be a parent or holding
company of a sub-group of companies within the whole group), in each case within
the meaning of Sections 258, 259 and 736 of the Companies Act 1985, as amended
by the Companies Act 1989

 

1.31 “HM Customs & Excise” means HM Customs & Excise or any other person,
authority, body or official which is from time to time responsible for the care,
management or administration of Value Added Tax

 

1.32 “Independent Measurer” means Plowman Craven & Associates of 141 Lower Luton
Road, Harpenden, Hertfordshire AL5 5AQ

 

1.33 “Independent Person” means the independent person appointed to act as
specified in Clause 17

 

1.34 “Initial Rent” shall have the meaning given to this expression in the Lease
and shall be the amount calculated in accordance with the provisions of Clause
11.2.2

 

1.35 “Insured Risks” shall have the meaning given to that expression in the
Lease

 

1.36 “Interest Rate” means three (3) per centum per annum above the base rate of
Barclays Bank plc in force from time to time or, if such base rate shall be
incapable of determination three (3) per centum per annum above a rate
reasonably equivalent to such base rate

 

4



--------------------------------------------------------------------------------

1.37 “Key Consultant and/or Trade Contractor” (1) in the case of works which
comprise the connection or interface with the electronic elements of the fire
protection system means Siemens Building Technologies Limited (Company No
01681983); (2) in the case of works which comprise the connection or interface
with the building management system means Johnson Control Limited (Company No
00661449) and (3) in the case of works which affect the structure of the
Building means Ove Arup Partners Limited (Company No 01312453) and “Relevant Key
Consultant and/or Trade Contractor” shall be construed accordingly and “Relevant
Key Consultants and/or Trade Contractors” means any two or more of them as
appropriate

 

1.38 “Latent Defective Works” means any latent or inherent defects in the Base
Building Works which:-

 

  1.38.1 directly adversely affect the beneficial use and occupation of the
Demised Premises as offices; and

 

  1.38.2 manifest themselves during the period of ten (10) years commencing on
31 May 2002; and

 

  1.38.3 are present in the Base Building Works as originally designed and/or
constructed; and

 

  1.38.4 are directly or indirectly attributable to or connected with the design
workmanship tests investigations or supervision of the construction of the Base
Building Works or the materials used in them having been defective, inadequate,
unsuitable or incomplete or otherwise substandard, judged in accordance with the
terms of any Approvals, in the context of whether the Base Building Works have
been carried out in a good and workmanlike manner and using materials of sound
quality in accordance with the standards of skill and care in procuring the
design of the Base Building Works as would be expected of a developer which is
experienced in the development of buildings of the size and type of the Building
and any applicable codes of practice (in the case of design at the time when the
relevant part of the Base Building Works was designed and in the case of
workmanship at the time when the relevant work was done and in the case of
materials at the time of specification); and

 

  1.38.5 are not caused or aggravated (whether directly or indirectly) by the
carrying out of the Tenant’s Works; and

 

  1.38.6 are no greater than would have been caused if the Tenant had given
notice to the Developer as soon as reasonably practicable upon becoming aware of
any latent or inherent defects in the Base Building Works; and

 

  1.38.7 are not caused or aggravated (whether directly or indirectly) by any
acts or omissions by the Tenant or any sub-tenant licensee or occupier of the
Demised Premises (or any persons acting for or on behalf of any of them or under
their control)

 

1.39 “Lease” means the lease of the Demised Premises to be granted to the Tenant
in the form of the agreed draft annexed to this Agreement as Annexure 9 subject
to such amendments as are agreed in writing between the parties or as are
otherwise made in accordance with this Agreement

 

5



--------------------------------------------------------------------------------

1.40 “Lessor” means Heron Quays (HQ4) T1 Limited and Heron Quays (HQ4) T2
Limited and their successors in title

 

1.41 “Letter of Opinion” means the letters of opinion substantially in the form
of the drafts attached as Annexure 10 but amended so as to relate to the Lease
and Right of First Offer Agreements at the date of grant or the Deed of
Surrender at the date of the surrender of the Level 4 Lease (and with such other
amendments reasonably necessary to reflect any change in law or byelaws or other
regulations)

 

1.42 “Level 4 Lease” means the lease of Floor 4 of the Building dated 25
November 2002 and entered into between The Northern Trust Company (1) Canary
Wharf Management Limited (2) Heron Quays Properties Limited (3) and Heron Quays
(HQ) T1 Limited and Heron Quays (HQ4) T2 Limited (4)

 

1.43 “Licence” means the licence regulating and approving the manner of
execution of the Tenant’s Works in the form of the draft set out in Schedule 2
to be entered into as provided in Clause 6.3

 

1.44 “Method Statement” has the meaning attributed to it in Clause 5.3

 

1.45 “MSDF Works” means the fitting out works described and of the minimum
standard detailed in the document forming Annexure 5 hereto and entitled
“Minimum Standard Developer’s Finish for Tenant’s Works” (the “MSDF Works
Specification”)

 

1.46 “Net Internal Area” means the net internal area expressed in square feet of
the Building and the Demised Premises confirmed in a certificate issued by the
Independent Measurer in July 2002 (issue 1)

 

1.47 “Option” means the option to call for the surrender of the Level 4 Lease
granted pursuant to Clause 15.1

 

1.48 “Option Notice” means a notice in the form set out in Schedule 4 together
with a letter of Opinion in respect thereof

 

1.49 “Option Period” means the period commencing on the date hereof and expiring
on 1 October 2006

 

1.50 “Planning Acts” means the Town and Country Planning Act 1990, the Planning
(Listed Buildings and Conservation Areas) Act 1990, the Planning (Hazardous
Substances) Act 1990, the Planning (Consequential Provisions) Act 1990 and the
Planning and Compensation Act 1991 the Local Government Planning and Land Act
1980 and includes any other applicable town and country planning legislation

 

1.51 “Prohibited Materials” means:

 

  1.51.1 high alumina cement concrete in structural elements;

 

  1.51.2 woodwool slabs in permanent formwork to concrete or in structural
elements;

 

6



--------------------------------------------------------------------------------

  1.51.3 calcium chloride used as a setting agent in cement;

 

  1.51.4 calcium silicate bricks or tiles;

 

  1.51.5 asbestos or asbestos containing products as defined in The Asbestos
Regulations 1969 or in any statutory modification or re-enactment thereof
current at the date of specification (save where trace natural elements thereof
are used in products which comply with relevant British Standard
Specifications);

 

  1.51.6 naturally occurring aggregates for use in reinforced concrete which do
not comply with British Standard Specification 882 and 110 and naturally
occurring aggregates for use in concrete which do not comply with British
Standard Specification 8110: 1985;

 

  1.51.7 urea formaldehyde;

 

  1.51.8 materials containing fibres which have a diameter of 3 microns or less
and a length of 200 microns or less;

 

  1.51.9 polytetrafluoroethylene (PTFE) except when used as a non-stick sealing
within valves, jointing material between pipes or as an isolating tape;

 

  1.51.10 mineral fibres (man-made or naturally occurring) which are not
contained or stabilised by materials to prevent fibre migration;

 

  1.51.11 halon;

 

  1.51.12 timber which is not obtained from a managed and regulated sustainable
source;

 

  1.51.13 lead based paint;

 

  1.51.14 any other substances or materials generally considered in the United
Kingdom construction industry to be deleterious or harmful to health and safety
or not in accordance with relevant British standards and codes of practice or
which have been declared deleterious in a publication of the Building Research
Establishment at the relevant time

 

1.52 “Relevant Defects in the Base Building Works” means any defects, shrinkages
and other faults relating to (i) the water ingress at Level B3 of the Building
and/or (ii) the temperature of the ceiling void at Level 11 and/or (iii) the
level of humidity of the floor areas throughout Levels 1, 2 and 4-11 (inclusive)
of the Building which the parties agree are or which are determined pursuant to
the provisions of the Existing Agreement for Lease to be Defects in the Base
Building Works (as defined in the Existing Agreement)

 

1.53 “Right of First Offer Agreements” means the two right of first offer
agreements in the forms attached as Annexure 13

 

1.54 “Senior Manager” shall have the meaning given to this expression in Clause
19

 

1.55 “Site” means the land shown edged red on the Development Site Plan

 

7



--------------------------------------------------------------------------------

1.56 “Statutory Requirements” means any Act of Parliament and any instrument,
rules, orders, regulations, notices, directions, bye-laws, permissions and plans
for the time being made under or deriving validity from it, all regulations,
laws or directives made or issued by or with the authority of The European
Commission and/or the Council of Ministers (which take effect in England and
Wales) and any rules, regulations, building regulations, orders, bye-laws or
codes of practice of any local authority or any utility company having
jurisdiction in relation to the Base Building Works

 

1.57 “Surrender Completion Date” means the date falling one month after the date
of the Option Notice or such other date agreed in writing between the parties

 

1.58 “Tenant’s Category A Works” means any works undertaken by the Tenant which
shall comprise works of the nature of (whether or not they are identical to) the
MSDF Works and which shall be of no lesser standard or extent than the MSDF
Works and as approved by the Developer pursuant to Clause 4.4

 

1.59 “Tenant’s Category B Works” means the works (if any) which are undertaken
by the Tenant (in addition to the Tenant’s Category A Works or in substitution
thereof) as part of the fitting out of the Demised Premises and which are
approved in accordance with the provisions of this Agreement

 

1.60 “Tenant’s Consultants” means all or any of those persons appointed by the
Tenant to provide material advice to the Tenant on the design and construction
of the Demised Premises and/or the Tenant’s Works

 

1.61 “Tenant’s Contractors” means the Tenant’s contractors agents advisers
workmen and others engaged in the execution of the Tenant’s Works

 

1.62 “Tenant’s Plans” shall have the meaning ascribed to them in Clause 4.1.2(a)

 

1.63 “Tenant’s Quantity Surveyor” means Beverley Stewart of Allen Stewart
Partnership 15-27 Gee Street London EC1V 3RD or such other person as may be
appointed by the Tenant to perform the function of the Tenant’s Quantity
Surveyor pursuant to this Agreement and notified to the Developer as having been
so appointed

 

1.64 “Tenant’s Representative” means Nick Goodwin of Harrington or such other
person as may be appointed by the Tenant to perform the function of the Tenant’s
Representative pursuant to this Agreement and notified to the Developer as
having been so appointed

 

1.65 “Tenant’s Solicitors” means Linklaters of One Silk Street London EC2Y 8HQ
(Ref: CBC) or such other firm of solicitors as the Tenant may appoint and notify
to the Developer

 

1.66 “Tenant’s Works” means, if any, collectively the Tenant’s Category A Works
and the Tenant’s Category B Works or any of them as the context requires

 

1.67 “Tenant’s Works Practical Completion” means practical completion of the
Tenant’s Works

 

1.68 “Tenant’s Works Practical Completion Certificate” means the certificate of
the Tenant to the effect that Tenant’s Works Practical Completion has been
achieved

 

1.69 “Term Commencement Date” means the date calculated in accordance with
Clause 11.2.1

 

8



--------------------------------------------------------------------------------

1.70 “Value Added Tax” and “VAT” mean value added tax as provided for in the
Value Added Tax Act 1994 and includes any other tax from time to time replacing
it or of a similar fiscal nature

 

1.71 “Working Day” means any day (other than a Saturday or a Sunday) upon which
clearing banks in the United Kingdom are open to the public for the transaction
of business

 

2. INTERPRETATION

 

In this Agreement unless the context otherwise requires:-

 

2.1 Words importing the masculine gender only shall include the feminine gender
and neuter meaning and vice versa and words importing the singular number shall
include the plural number and vice versa and all references to a Clause or
Schedule shall mean a Clause of or Schedule to this Agreement;

 

2.2 References to drawings and documents annexed to this Agreement shall include
the drawings and documents initialled for identification on behalf of the
parties to this Agreement for the purposes of this Agreement (whether
individually or as part of an agreed bundle or bound volume or otherwise);

 

2.3 The Clause and paragraph titles and headings are for convenience only and
shall not be construed in or affect the interpretation of this Agreement;

 

2.4 Every covenant by a party comprising more than one person shall be deemed to
be made by such party jointly and severally;

 

2.5 Words importing persons shall include firms, companies and corporations and
vice versa and reference to the Tenant or to the Developer shall be deemed to
extend to the Tenant’s or the Developer’s (as the case may be) servants and
consultants, workmen, contractors, sub-contractors, agents or any person or
persons acting on its or their behalf or under its or their control;

 

2.6 Any covenant by any party not to do any act or thing shall include an
obligation not to permit or suffer such act or thing to be done and (so far as
is within its direct control) to procure that it is not done and any reference
to consent or approval or other confirmation not being unreasonably withheld (or
similar expression) shall be deemed to include reference to such consent or
approval or other confirmation not being unreasonably delayed;

 

2.7 Any reference to the right of the Developer or the Tenant to have access to,
enter or call for information on the Site shall be construed as entitling the
Developer or the Tenant (as the case may be) to supply the same to their
respective servants, agents, professional advisers, contractors and workmen for
the purposes of and contemplated by and upon terms (including as to
confidentiality) which are consistent with this Agreement;

 

2.8 Any reference to a statute (whether specifically named or not) shall include
any amendment or re-enactment of it for the time being in force, and all
instruments, orders, notices, regulations, directions, bye-laws, permissions and
plans for the time being made, issued and or given under it, or deriving
validity from it (in each case a “Change”) provided that where any design has
been carried out or work commenced or scheduled under this Agreement and any
relevant Change takes place then the Developer may (insofar as to do so would
not place it or any future occupier of all or part of the Building in breach of
a Statutory Requirement) carry out and complete the Base Building Works or
perform any of its other obligations hereunder as if such Change had not taken
place;

 

9



--------------------------------------------------------------------------------

2.9 The words “including” “include” “excluding” and “exclude” shall be deemed to
be followed by the words “without limitation”

 

2.10 Whenever pursuant to this Agreement a party is required to give consent,
approval or confirmation (in this Clause 2.10 each a “relevant approval”) within
a specified time period (in this Clause 2.10 the “time period”) it shall be
reasonable for the party requested to give the relevant approval to withhold,
refuse or delay the relevant approval if the information provided to it (taken
together with its existing knowledge) is insufficient properly to enable it to
give its consent, approval or confirmation and if within the time period such
party gives notice to the party requesting the relevant approval that it
requires specifically identified further information in order to be able
properly to consider the request for the relevant approval

 

2.11 Save where provided to the contrary, all sums payable by the Tenant
pursuant to this Agreement shall be deemed to be exclusive of any Value Added
Tax which may be chargeable on the supply or supplies for which such sums (or
any part of such sums) are the whole or part of the consideration for Value
Added Tax purposes; and

 

2.12 Any reference to any right, entitlement or obligation of any person under
the laws in relation to Value Added Tax, or any business carried on by any
person for Value Added Tax purposes, shall (where appropriate and unless the
context otherwise requires) be construed, at any time when such person is
treated as a member of a group for the purposes of Section 43 of the Value Added
Tax Act 1994 to include a reference to the right, entitlement or obligation
under such loan of, or the business carried on for Value Added Tax purposes by
the representative member of such group at such time (the term “representative
member” to be construed in accordance with the said Section 43)

 

PART 2

 

3. COPYRIGHT

 

3.1 Grant of Non-exclusive Licence

 

Insofar as the copyright to any drawings or other intellectual property relevant
to the Base Building Works is owned by the Developer or the Developer has power
to grant licence or sub-licence (as the case may be) to use or reproduce the
same, the Developer hereby irrevocably grants to the Tenant non-exclusive
royalty free licence (and insofar as the Developer has the power to provide
those licences shall be capable of sublicensing and transfer) to use and
reproduce the same for the purposes set out in Clause 3.2

 

3.2 Tenant’s Undertaking

 

The Tenant undertakes that it shall observe all applicable restrictions on
copyright and other intellectual property rights of which it is duly informed
and treat as supplied in confidence all drawings, plans, specifications, costs,
trade contract documents consultant appointments and calculations supplied or
made available to it by the Developer or its consultants or agents in connection
with or related to the Base Building Works and will not use or permit to be used
any of the same otherwise than:-

 

  3.2.1 in connection with the Tenant’s Works (including but not limited to the
construction completion maintenance extension alteration letting promotion
advertisement reinstatement and repair during the period of the Lease); or

 

10



--------------------------------------------------------------------------------

  3.2.2 for any other purposes authorised or required under this Agreement

 

and that the Tenant will use reasonable endeavours to procure compliance, with
this Clause 3.2 by the Tenant’s Consultants and the Tenant’s Contractors or any
third party engaged, instructed or retained by the Tenant in connection with the
Tenant’s Works

 

3.3 Developer’s Liability

 

The Developer, its contractors and/or its consultants will have no liability for
the use and reproduction of such drawings etc for any other purpose than that
for which they were prepared and provided

 

PART 3

TENANT’S WORKS

 

4. APPROVAL OF TENANT’S WORKS

 

4.1 Tenant to submit details of Tenant’s Works

 

  4.1.1 The Tenant shall prior to commencing any element of the Tenant’s Works
and at the Tenant’s sole cost and expense submit to the Developer co-ordinated
outline proposals for decision in principle followed by details of such
reasonable elements of the Tenant’s Works for approval including as from time to
time appropriate:-

 

  (a) architectural working drawings and specifications;

 

  (b) engineering working drawings and specifications;

 

  (c) a statement clearly distinguishing between the proposed Tenant’s Category
A Works (if any) and the proposed Tenant’s Category B Works; and

 

  (d) a copy of the completed application and conditions of supply of
electricity to business customers in the form from time to time stipulated by
London Electricity plc (or any successor body to its undertaking)

 

in respect of the facilities materials and work for the various elements of the
Tenant’s Works and such proposals and subsequent details must be (when taken
together with the existing works to Floor 2 of the Building undertaken by or on
behalf of the Developer prior to today’s date) at least equivalent in scope and
quality to those pertaining in respect of the MSDF Works and such working
drawings and specifications shall be fully co-ordinated with each other and with
the Base Building and shall incorporate all information which the Developer
reasonably requires including details of all such Tenant’s Works and the
dimensional locations thereof with reference to the building column centre line
or the face of finished column enclosures

 

11



--------------------------------------------------------------------------------

  4.1.2     

 

  (a) If (and to the extent only) the same are approved by the Developer
pursuant to Clause 4.4 the working drawings and specifications prepared by the
Tenant pursuant to the provisions of this Clause 4.1 and any changes therein
permitted under this Clause 4 are herein collectively called the “Tenant’s
Plans”

 

  (b) In relation to those portions of the Tenant’s Works which (i) comprise the
connection or interface with the electronic elements of the fire protection
system, (ii) comprise the connection or interface with the building management
system or (iii) which affect the structure of the Building (the “Core Works”)
the Tenant shall either (a) retain the Relevant Key Consultant and/or Trade
Contractor provided that such Key Consultant and/or Trade Contractor or Relevant
Key Consultants and/or Trade Contractors shall agree to provide their services
to the Tenant at reasonable rates and terms or (b) reimburse on demand to the
Developer the reasonable costs incurred by such Key Consultant and/or Trade
Contractor or Relevant Key Consultants and/or Trade Contractors on reviewing and
approving the Core Works as set out in Clause 4.5 (without double-counting)

 

4.2 Limitations of Tenant’s Plans

 

The Tenant’s Plans (including any changes thereto) shall not:-

 

  4.2.1 (when taken together with the existing works to Floor 2 of the Building
undertaken by or on behalf of the Developer prior to today’s date) provide for
works which are of a lesser standard or extent than the MSDF Works; without the
Developer’s approval (not to be unreasonably withheld); or

 

  4.2.2 adversely affect the integrity of the structure of the Building or the
operation of the Building Systems; or

 

  4.2.3 contain matters which are absolutely prohibited under the terms of the
Lease; or

 

  4.2.4 violate any laws or the requirements of any Approvals or the
requirements from time to time of any insurers notified to the Tenant (or its
representatives or advisors) or be such that any Approval or any insurance
effected or to be effected by the Developer pursuant to the Lease is reasonably
likely to be unobtainable or adversely affected Provided that if any of the
Tenant’s Plans require a modification of any of the Developer’s Approvals the
Developer’s consent shall be required

 

4.3 DWG Files

 

One set of DWG format CAD discs shall be submitted to the Developer on each
occasion that the Tenant supplies details of its proposals to the Developer for
approval

 

4.4 Developer’s Approval

 

  4.4.1 The working drawings and specifications prepared by the Tenant pursuant
to the provisions of clause 4.1 and any changes thereto which the Tenant may
request

 

12



--------------------------------------------------------------------------------

shall be subject to the Developer’s prior approval such approval (subject to
compliance with Clause 4.2) not to be unreasonably withheld or delayed. If the
Developer shall disapprove of any aspects of the applicable drawings and
specifications then the Developer shall within six (6) Working Days of receipt
of such drawings or specifications give notice in writing specifying the grounds
for such disapproval and the Tenant shall return to the Developer appropriate
corrections thereto within six (6) Working Days after receipt of such notice. If
the Developer shall still decline to approve the Tenant’s Plans as amended, then
(subject in the case of the Tenant to the same being in compliance with Clause
4.2) either party may refer the matter or matters in dispute to the Independent
Person acting as expert in accordance with the provisions of Clause 17

 

  4.4.2 In respect of any application pursuant to Clause 4.4.1 the Developer
shall use all reasonable endeavours to give approval or give reasons for
withholding approval within 10 Working Days after an application therefor has
been received and where the Developer refers any such application for
consideration by its consultants, advisors and insurers the Developer shall
request that the same provide their advice (or notify the Tenant and the
Developer what further information is required to enable such advice to be
given) within 8 Working Days after request and in the event such advice has not
been received by 8 Working Days thereafter shall request that such advice (or
notification) is provided within 4 Working Days after such subsequent request
and shall continue to request such advice (or notification) every 4 Working Days
until the same has been provided

 

4.5 Developer’s Costs

 

The Developer shall deliver to the Tenant a statement or statements specifying
any engineering architectural or other costs reasonably incurred by the
Developer in reviewing the Tenant’s Plans and any changes thereto (for the
avoidance of doubt and the Tenant shall pay to the Developer within ten (10)
Working Days after the receipt thereof the amount specified in such statement
Provided That the Tenant shall not be liable for any fees payable to the
Developer or any Group Company of the Developer.

 

4.6 Approvals

 

The Tenant shall use all reasonable endeavours to obtain all necessary Approvals
required for the Tenant’s Works following approval of the Tenant’s Plans and
shall promptly supply copies of the same to the Developer

 

5. EXECUTION OF TENANT’S WORKS AND SUBSEQUENT OCCUPATION

 

5.1 Completion of Tenant’s Works

 

The Tenant’s Works (to the extent carried out) shall be carried out and
completed:-

 

  5.1.1 in a good and workmanlike manner; and

 

  5.1.2 using materials of sound quality of their several kinds and (where
specified) as set out in any specifications relating to the Tenant’s Works; and

 

  5.1.3 so that such works are free of Prohibited Materials; and

 

13



--------------------------------------------------------------------------------

  5.1.4 in accordance with:-

 

  (a) the Tenant’s Plans which have been approved by the Developer;

 

  (b) the Approvals (as these may have been modified pursuant to clause 4.2.4);
and

 

  (c) the terms of this Agreement

 

5.2 Access Restrictions

 

The Tenant shall itself, and shall procure that the Tenant’s Consultants and the
Tenant’s Contractors and all other parties instructed by the Tenant comply with
all reasonable rules restrictions and regulations in relation to access to the
Demised Premises and which may reasonably be imposed by the Developer and have
been notified in writing to the Tenant and/or which shall be promulgated by the
Developer for ensuring the integrity of the Building Systems

 

5.3 Method Statement

 

Not less than 24 hours prior to commencement of the Tenant’s Works, the Tenant
shall submit to the Developer for and obtain the Developer’s approval to a
method statement (a “Method Statement”) in writing which Method Statement shall
contain the information specified in Schedule 3 insofar as it is reasonably
practicable and appropriate for the same to be included Provided That:-

 

  5.3.1 notwithstanding the Developer’s approval to the Method Statement if in
the carrying out of the Tenant’s Works in accordance with the Method Statement
it transpires that the method of carrying out of the Tenant’s Works is having a
material adverse effect on the progress or completion of any works or the
ability of Canary Wharf Management Limited (or any substitute therefor) to
provide any of the Estate Services or Building Services (all as defined in the
Lease) the Developer may require such amendments or variations to the Method
Statement as the Developer considers reasonably necessary to mitigate the effect
on the progress or completion of such works or ability to provide such Services
as aforesaid (having regard to the reasonable requirements as may be necessary
for the carrying out of the Tenant’s Works);

 

  5.3.2 insofar as it shall not be reasonably practicable to provide the
information detailed in this Clause 5.3 within the time specified the Developer
shall approve its omission from the Method Statement but such information shall
nonetheless be submitted to the Developer as soon as possible thereafter

 

5.4 Tenant’s obligations

 

Upon carrying out any Tenant’s Works the Tenant will itself and will procure
that its contractors agents advisers and workmen will at all times

 

  5.4.1 comply in all respects with the provisions of the Method Statement
approved pursuant to the provisions of Sub-Clause 5.3 as the same may be added
to amended or varied from time to time as permitted by this Agreement and comply
in all respects with the Regulations (as defined in the Lease) as updated from
time to time and produced on behalf of the Lessor as an addition or substitute
therefor);

 

14



--------------------------------------------------------------------------------

  5.4.2 (save to the extent and degree expressly authorised under this Agreement
by reason of the approval of the Tenant’s Works) not damage or cause or permit
its servants agents or contractors or any other persons to damage the Base
Building Works and in particular not to interfere or permit such persons to
interfere with or do or permit to be done by any such persons any act or thing
which may adversely affect any installation forming part of the Base Building
Works and not to make or instruct to be made by any such persons any connections
with or to such installation (other than any which form part of the Tenant’s
Works) without the prior approval of the Developer to such connections (which
approval shall not be unreasonably withheld or delayed)

 

5.5 Developer’s right to inspect and require remedy

 

The Tenant shall throughout the period of the carrying out of the Tenant’s Works
permit the Developer to inspect the progress and manner of execution of the
Tenant’s Works at all reasonable times on reasonable prior notice and subject to
the proper safety requirements imposed by the Tenant and/or the Tenant’s
Contractors without such inspection causing any undue delay to the Tenant’s
programme for the carrying out of the Tenant’s Works and so that (save as
expressly required for compliance with the CDM Regulations) no instructions
shall be given or represented as made to the persons engaged in carrying out the
Tenant’s Works and the Tenant shall procure that any defects, faults or failures
to comply in respect of which the Developer serves written notice following such
inspection and which the Tenant acting reasonably agrees are defects, faults or
failures are remedied and made good at the appropriate time according to the
nature of the work in question

 

5.6 Developer to have no responsibility for Tenant’s Works

 

The Tenant’s Works shall at all times be at the Tenant’s risk and the Developer
shall have no responsibility or liability in respect thereof or be under any
obligations to insure the same

 

5.7 Compliance with the CDM Regulations

 

The Tenant shall itself, and shall procure that the Tenant’s Consultants and the
Tenant’s Contractors and all other parties instructed by the Tenant comply with
the CDM Regulations and the Tenant shall execute and deliver to the Health and
Safety Executive a declaration in accordance with paragraph 4(4) of the CDM
Regulations that it will act as client in respect of the Tenant’s Works for the
purposes of the CDM Regulations

 

6. ANCILLARY PROVISIONS AS TO TENANT’S WORKS

 

6.1 As-built Drawings

 

As soon as practicable after Tenant’s Works Practical Completion the Tenant
shall supply to the Developer

 

  6.1.1 a set of as-built drawings showing the works actually carried out by the
Tenant together with a set of DWG format CAD discs showing the same and

 

15



--------------------------------------------------------------------------------

  6.1.2 such information as is necessary to enable the Developer to update the
health and safety file for the Building to be kept by the owners of the Building
pursuant to the Construction (Design and Management) Regulations 1994 and any
subsequent legislation of a similar nature to take account of the Tenant’s Works

 

6.2 Memorandum of Category A and Category B Works

 

  6.2.1 Within ten (10) Working Days following Tenant’s Works Practical
Completion the Tenant shall supply to the Developer a memorandum separately
identifying the works of the nature and of no lesser standard (whether or not
they are identical) to the MSDF Works whether undertaken by or on behalf of the
Developer or the Tenant and the Tenant’s Category B Works (if any) and as soon
as practicable thereafter the Developer and the Tenant shall each sign and
exchange a memorandum which shall (if necessary to distinguish accurately the
Tenant’s Category A Works and Tenant’s Category B Works) annex the relevant
marked up or as-built drawings

 

  6.2.2 If the Tenant shall fail to comply with Clause 6.2.1 the Developer may
(but shall not be obliged to) prepare such a memorandum itself and the Tenant
shall provide the Developer with all necessary access, facilities and
information to do so and shall pay the Developer’s costs of doing so on demand

 

6.3 Licences for Alterations

 

Within fifteen (15) Working Days of Tenant’s Works Practical Completion the
Developer shall execute and deliver to the Tenant the executed Licence and the
Tenant shall execute and deliver a counterpart thereof to the Developer and for
such purposes the Tenant shall supply to the Developer as soon as practicable
after Completion of the Tenant’s Works a specification prepared by or on behalf
of the Tenant which shall identify the relevant works insofar as the extent of
the same is not apparent from the as-built drawings

 

6.4 Indemnity

 

The Tenant shall in respect of the Tenant’s Works and without prejudice to any
other obligation on its part herein keep the Developer and/or CWCL fully and
effectually indemnified against:-

 

  6.4.1 any breach by the Tenant or its servants agents consultants contractors
or any subtenant licensee or occupier of the Demised Premises or those for whom
they are respectively responsible of the conditions or requirements imposed or
implied by the Licences and any other permission or licence granted (on the
application of or on behalf of the Tenant) for or otherwise pursuant to the
terms of this Agreement for the execution of the Tenant’s Works and

 

  6.4.2 all claims actions damages demands losses expenses costs and other
liabilities whatsoever suffered by the Developer and/or CWCL which arise out of
the carrying out of the Tenant’s Works otherwise than in accordance with the
terms of this Agreement

 

and will make good forthwith to the satisfaction of the Developer any damage or
injury caused by the Tenant (or by anyone for whom the Tenant is responsible) to
the Building or to the Base Building Works or other part of the Development Site
or to the property of the Developer and/or CWCL or any of their respective
servants agents licensees or workmen

 

16



--------------------------------------------------------------------------------

6.5 Copy Appointments and Contracts and Provision of Collateral Deeds of
Warranty

 

  6.5.1 The Tenant shall procure that there are delivered to the Developer
within twenty (20) Working Days of their completion copies of all appointments
of Tenant’s Consultants appointed in relation to the Core Works or any part
thereof (in each case excluding financial information)

 

  6.5.2 The Tenant shall as soon as reasonably practicable procure the execution
and delivery to the Developer of a collateral deed of warranty from each of the
Tenant’s Consultants appointed in relation to the Core Works or any part thereof
in the form set out in Annexure 6 in each case with non-material variations or
pre-agreed permitted amendments as set out in Annexure 7 in such form as the
Tenant proposes and the Developer approves, such approval not to be unreasonably
withheld or delayed and to have regard to the scale and nature of the services
to be provided by the Tenant’s Consultant

 

6.6 Plans drawings etc

 

The Developer shall have an irrevocable and assignable non-exclusive royalty
free licence (free from any copyright claim and capable of being sub-licensed)
to use and reproduce all plans drawings specifications models and other
information required to be furnished by the Tenant to the Developer under this
agreement but so that the Developer shall use the same only in connection with
its obligations pursuant to this Agreement and/or the Lease and the use
ownership operation maintenance and alteration of the Building and Demised
Premises

 

7. CONTRIBUTION TO TENANT’S WORKS

 

If the Tenant carries out the Tenant’s Works the Developer shall by way of an
inducement to enter into the Lease pay to the Tenant the Contribution as a
contribution to the cost of the Tenant’s Works such sum to be paid by means of
one instalment within ten (10) Working Days following the date of Tenant’s Works
Practical Completion and subject to receipt by the Developer of a certificate
issued by the Tenant’s Quantity Surveyor (or other appropriate and duly
authorised professional advisor) confirming that an amount equal to or greater
than the Contribution has been incurred by the Tenant in carrying out the
relevant elements of the Tenant’s Works and subject also, if a taxable supply is
made, to the receipt by the Developer of a Value Added Tax invoice in respect of
such supply.

 

8. AGREEMENT AS TO OPERATION OF LANDLORD AND TENANT ACT 1927

 

8.1 Service of 1927 Act Notice

 

The Tenant hereby agrees with the Developer that if the Tenant serves a 1927 Act
Notice upon the Developer in relation to the Tenant’s Works or any part or parts
of them the Tenant shall within twenty-eight (28) days following the service of
the 1927 Act Notice or within seven days after determination of the cost
(hereinafter called the “Cost”) to the Tenant of the carrying out of the works
and alterations the subject of the 1927 Act Notice (time being of the essence)
pay to the Developer a sum equal to One hundred and five per cent. (105%) of the
Cost

 

17



--------------------------------------------------------------------------------

8.2 Determination of Cost

 

The Developer and the Tenant shall use all reasonable endeavours to agree the
Cost but in default of written agreement between them as to the amount of the
Cost then either party may at any time following the expiration of a period of
fourteen (14) days following the service of the 1927 Act Notice refer the matter
for settlement to an Independent Person acting as an expert pursuant to the
provisions of Clause

 

9. PRACTICAL COMPLETION AND DEFECTS

 

9.1 Tenant’s Works Practical Completion

 

The Tenant will notify the Developer promptly of Practical Completion of the
Tenant’s Works and promptly provide a copy of the relevant certificate and an
opportunity to inspect as soon as practicable following the issue of such
certificate

 

9.2 Re-Commissioning of and Relevant Defects in the Level 2 CAT A Works

 

  9.2.1 NTC have provided to the Developer full details of the M&E Plant and
Equipment forming part of the Existing Category A Works which they wish to have
re-commissioned (the “Relevant M&E”). As soon as reasonably practical from the
date of this Agreement but in any case prior to the commencement of any Tenant’s
Works which have or may have an impact on or affect the M&E Plant and Equipment
forming part of the Existing Category A Works, NTC shall submit to the Developer
for approval (such approval not to be unreasonably withheld or delayed) their
proposed methodology for such re-commissioning

 

  9.2.2 NTC shall appoint the Commissioning Engineer to carry out such testing
of the Relevant M&E which testing shall be carried out in accordance with the
approved methodology

 

  9.2.3 As soon as reasonably practical from the date of this Agreement but in
any case within 20 Working Days from the date of this Agreement the Tenant shall
procure that a duty of care letter from each of the Commissioning Engineers
addressed to the Developer and the appointment of the Commissioning Engineer (in
each case in forms acceptable to the Developer (acting reasonably)) are
delivered to the Developer

 

  9.2.4 In respect of any re-commissioning to be carried out after the date of
this Agreement each of the Commissioning Engineers shall be required to notify
both the Developer and the Tenant at least 3 Working Days prior to the carrying
out of any testing and will permit the Developer and the Tenant and their
respective consultants and/or contractors (but limited to such number of people
as is reasonable in the circumstances) to attend such testing and to make
representations to which the relevant Commissioning Engineer shall have regard
but will not be bound. Any such re-commissioning is to be carried out prior to
the commencement of any Tenant’s Works which have or may have an impact on or
effect the M&E Plant and Equipment forming part of the Existing Category A
Works.

 

  9.2.5 If either party disputes the findings of any of the Commissioning
Engineers then either party may require the matter to be referred for
determination by an Independent Expert in accordance with clause 17.5 by serving
written notice to that effect on the other party within six (6) Working Days of
the date of receipt of

 

18



--------------------------------------------------------------------------------

all of the Commissioning Engineers’ complete findings or, if later, the date
upon which the Developer receives the last of the approved methodology for all
of the re-commissioning, the duty of care letters from each of the relevant
Commissioning Engineers and the appointments of the Commissioning Engineers in
accordance with the provisions of clause 9.2.3

 

  9.2.6 If and to the extent that the Commissioning Engineer finds or, if
matters are referred for determination by an Independent Expert, if and to the
extent it is determined that items of the Relevant M&E do not meet the relevant
performance criteria specified in the specification annexed to this Agreement as
annexure 3 and the MSDF Works Specification the Developer shall procure that
such works as are necessary in order for the Relevant M&E to meet the relevant
performance criteria as set out in the specification annexed to this Agreement
as annexure 3 and the MSDF Works Specification are carried out as soon as
reasonably practicable having regard to the nature of the works and having
regard (but without being bound) to the Tenant’s programme for Tenant’s Works as
shall have been disclosed to the Developer by the Tenant

 

  9.2.7 If and to the extent that the Developer agrees or the Independent Person
acting as an expert in accordance with Clause 17.5 determines that there are
defects shrinkages or faults in the Existing Category A Works (other than any
part thereof comprising the M&E Plant and Equipment) which manifest themselves
in the Existing Category A Works within 358 days from the date of this Agreement
then (save to the extent that such defects, shrinkages or faults are the result
of the carrying out of the Tenant’s Works) the Developer shall remedy and make
good the same as soon as reasonably practicable having regard to the nature of
the works and at times agreed with the Tenant as provided in Clause 9.4 and
having regard (but not being bound) to the programme for the Tenant’s Works as
shall have been disclosed to the Developer by the Tenant

 

9.3 Relevant Defects in the Base Building Works

 

If and to the extent there are any Relevant Defects in the Base Building Works
the Developer shall use all reasonable endeavours to procure as soon as
reasonably practicable having regard to the nature of the works and at times to
be agreed with the Tenant as provided in Clause 9.4 that all Relevant Defects in
the Base Building Works (if any) shall be remedied and made good

 

9.4 Access to the Demised Premises to remedy Relevant Defects in the Base
Building Works

 

The Tenant shall permit the Developer and/or its consultants and contractors and
all persons authorised by them at all reasonable times during normal working
hours (or at any time in the event of emergency) and on giving reasonable prior
written notice (consulting with the Tenant as to the timing of entry) to enter
the Demised Premises in order to remedy any Relevant Defects in the Base
Building Works or any works the Developer is obliged to carry out pursuant to
Clause 9.2 and the persons so entering shall comply with Clause 8.17 of the
Lease and comply with all reasonable security and safety requirements of the
Tenant and the Developer causing as little disruption and damage as is
reasonably practicable to the Demised Premises and making good all physical
damage whatsoever thereby caused

 

19



--------------------------------------------------------------------------------

9.5 Defects Costs in respect of Base Building Works

 

The Developer shall (subject as set out in Clause 9.7) indemnify the Tenant in
respect of any and all Defects Costs in respect of the Base Building Works and
shall reimburse the same to the Tenant within ten (10) Working Days of demand

 

9.6 Defects Costs in respect of the Infrastructure Works

 

The Developer shall indemnify the Tenant in respect of any and all Defects Costs
in respect of the Infrastructure Works and shall reimburse the same to the
Tenant within ten (10) Working Days of demand.

 

9.7 Tenant to notify Developer of Latent Defective Works

 

  9.7.1 Save in the case of emergency, prior to the Tenant incurring any
expenditure (provided that this shall not include any claim under the service
charge provisions contained in the Lease) which may constitute Defects Costs in
respect of the Base Building Works the Tenant shall first notify the Developer
of the defect concerned and shall give the Developer a reasonable and proper
period (taking into account the nature and effect of the defect and assuming
prompt action diligently pursued by the Developer) to inspect and investigate
the same

 

  9.7.2 If the Developer acknowledges that the defect is Latent Defective Works
and brings forward reasonably acceptable proposals for remedying items and
implements the same promptly the Tenant shall allow the Developer and all
workmen contractors servants or other persons required by the Developer access
to the Demised Premises at reasonable times (or at any time in the event of
emergency) for the purpose of making good the Latent Defective Works, subject to
clause 8.17 of the Lease and complying with all reasonable security and safety
requirements of the Tenant and the Developer causing as little disruption and
damage as is reasonably practicable to the Demised Premises and making good all
physical damage whatsoever thereby caused

 

  9.7.3 If the Developer fails to comply with its obligations in Clause 9.7.2
the Developer will within ten (10) Working Days of demand and provision of
adequate evidence of expenditure reimburse the Tenant the Defects Costs in
respect of the Base Building Works

 

  9.7.4 Disputes and differences arising under this Clause 9.7 shall be
determined by an Independent Person acting as an expert pursuant to Clause 17.5

 

9.8 Developer to have no other liability

 

Subject to remedy or payment as set out in Clauses 9.3, 9.5, 9.6 and 9.7.3 the
Developer shall have no other liability to the Tenant under this Agreement for
costs, losses, damages and expenses resulting from Latent Defective Works

 

20



--------------------------------------------------------------------------------

9.9 Assignment

 

Notwithstanding the provisions of Clause 20.7 the Tenant shall be entitled to
assign the benefit of the provisions of Clauses 9.2, 9.3, 9.5, 9.6, 9.7.3 and 15
to its assignee of the Lease and the Developer shall if so required by the
Tenant enter into a deed (at the request and cost of the Tenant) under which the
Developer acknowledges to the Tenant’s assignee its obligations under Clauses
9.2, 9.3, 9.5, 9.6, 9.7.3 and 15 such deed to be in a form set out in Schedule
1.

 

PART 7

INSURANCE

 

10. INSURANCE

 

10.1 Tenant to insure

 

From the date of this Agreement the Tenant shall insure with an insurer of
repute the works to Floor 2 of the Demised Premises undertaken by or on behalf
of the Developer prior to the date of this Agreement and which comprise works of
the nature of (whether or not they are identical to) the MSDF Works and the
Tenant’s Works (so far as the same are from time to time built and excluding
Tenant’s furniture and contents) (together being the “Insured Works”) against
loss or damage by the Insured Risks in such sum as shall be the full
reinstatement cost thereof including amounts representing Value Added Tax,
architects’ surveyors’ and other professional fees and expenses incidental
thereto and the cost of demolition site clearance and similar expenses

 

10.2 Restriction on Tenant insuring

 

Save pursuant to its obligations under this Clause or the Lease the Tenant shall
not take out any insurances in respect of the Demised Premises or in respect of
any other matters which the Developer is required to insure pursuant to the
Lease

 

10.3 No Variation and Noting

 

  10.3.1 The Tenant shall not vary the terms and conditions of the insurance
policy relating to the Tenant’s Works in any material respect without the
consent of the Developer (such consent not to be unreasonably withheld)

 

  10.3.2 The Tenant shall procure that the Developer’s interest is either noted
or that the Developer is shown as an insured party. If the Developer’s interest
is noted the Tenant shall use reasonable endeavours to procure that the insurer
shall have agreed to waive all rights of subrogation against the Developer

 

10.4 Reimbursement of premiums

 

In the event the Tenant fails to insure the Insured Works in accordance with its
obligations pursuant to this Clause the Developer shall be entitled (but not
obliged) to insure or cause to be insured the Insured Works (so far as the same
are from time to time built and excluding Tenant’s furniture and contents)
against the Insured Risks. In the event the Developer so chooses to insure or
cause to be insured the Insured Works such insurance shall be in accordance with
the provisions of Clause 7.3 of the Lease and the Tenant shall within five (5)
days after written demand pay to the Developer the full amount of the sums the
Developer expends in effecting insurance pursuant to this Clause for a period
from the date hereof until the date of the Tenant’s Works Practical Completion

 

21



--------------------------------------------------------------------------------

10.5 Tenant to notify Developer of Reinstatement Value

 

Prior to the Tenant commencing the Tenant’s Works the Tenant shall notify the
Developer of the estimated reinstatement value of such Tenant’s Works including
professional fees cost of debris removal and value added tax (such value to be
revised as appropriate and the final value at practical completion thereof
notified to the Developer as soon as practicable following the date of Tenant’s
Works Practical Completion)

 

10.6 Destruction/damage of Insured Works

 

If any Tenant’s Works are destroyed or damaged by any of the Insured Risks
during the course of construction the Tenant shall reinstate the Tenant’s Works
to the Developer’s reasonable satisfaction and in case the insurance moneys
shall be insufficient for that purpose the Tenant shall then make up any such
deficiency out of its own moneys

 

10.7 Payment of insurance moneys refused

 

If the payment of any insurance moneys is refused or reduced as a result of some
act or default of the Tenant or the Tenant’s Consultants or the Tenant’s
Contractors or any undertenant or other occupier or their respective agents
licensees or visitors or others under the control of any of them the Tenant
shall pay to the Developer on written demand the amount so refused or reduced
except to the extent that it relates to the Tenant’s Works

 

10.8 Tenant’s obligations

 

The Tenant shall and shall procure that the Tenant’s Consultants or Tenant’s
Contractors or any undertenant or other occupiers or their respective agents
licensees or visitors or others under the control of any of them shall:-

 

  10.8.1 not do or omit to do anything that could cause any policy or policies
of insurance (details of which have been supplied to the Tenant) in respect of
or covering the Demised Premises to become void or voidable wholly or in part
nor (unless the Tenant has previously notified the Developer and agreed to pay
the increased premium) anything whereby any increased or loaded premium may
become payable and the Tenant shall on written demand pay to the Developer such
increased premium and tax thereon; and

 

  10.8.2 at all times comply with the terms of such insurance policy or policies
the Joint Code of Practice for the Protection from Fire of Construction Sites
and all other requirements of the insurers so far as regarding the Tenant’s
compliance such requirements are known by the Tenant and relate to the Demised
Premises or the conduct of persons using any part of the Buildings or the
Development Site

 

10.9 Notice by Tenant

 

Following entry to the Building by the Tenant the Tenant shall give notice to
the Developer forthwith upon the happening of any event or thing of which it is
aware which might affect or give rise to a claim under any insurance policy
(details of which have been supplied to the Tenant) relating to the Demised
Premises or any other part of the Building

 

22



--------------------------------------------------------------------------------

10.10 Benefit of other insurances

 

If the Tenant shall become entitled to the benefit of any insurance in relation
to the Demised Premises or the Building the Tenant shall apply all monies
received from such insurance (insofar as the same shall extend) in making good
the loss or damage in respect of which the same shall have been received

 

PART 8

GRANT OF THE LEASE

 

11. GRANT OF LEASE, CALCULATION OF RENTS AND OTHER TERMS

 

11.1 Grant of Lease

 

  11.1.1 On the date hereof the Developer shall cause to be delivered to the
Tenant or the Tenant’s Solicitors the Lease executed by the Lessor and Canary
Wharf Management Limited (or its successors) and the Tenant (meaning The
Northern Trust Company only) shall forthwith execute and deliver the counterpart
of it to the Developer released for completion on the date hereof.

 

11.2 Length of Lease term, Initial Rents, Service Charges and Insurance Rent

 

The following provisions shall apply (inter alia) to the computation and the
commencement date for payment of the rents payable under and the calculation of
the commencement and length of the term of the Lease:-

 

  11.2.1 The Term Commencement Date as defined in the Lease shall be 16 May 2005
and the term of the Lease shall be for a period commencing upon the Term
Commencement Date and expiry on 31 March 2022

 

  11.2.2 The Initial Rent shall be the aggregate of:-

 

  (a) SIX HUNDRED AND TWENTY NINE THOUSAND THREE HUNDRED AND SEVENTY POUNDS
(£629370) (being thirty five pounds per square foot of Net Internal Area) in
respect of the part of the Demised Premises on Floor 2 of the Building.

 

  (b) SIX HUNDRED AND TWENTY EIGHT THOUSAND NINE HUNDRED AND EIGHTY FIVE POUNDS
(£628985) (being thirty five pounds per square foot of Net Internal Area) in
respect of the part of the Demised Premises on Floor 1 of the Building;

 

  (c) THIRTEEN THOUSAND TWO HUNDRED AND SEVENTY FIVE POUNDS (£13,275) (being
fifteen pounds per square foot of Net Internal Area) in respect of the storage
areas on Floor B3 of the Building;

 

  (d) TWENTY SEVEN THOUSAND FIVE HUNDRED POUNDS (£27,500) (being two thousand
five hundred pounds per car parking space) in respect of the use of 11 car
parking spaces in the Building;

 

each of the amounts in (a) to (d) (inclusive) being deemed to be exclusive of
VAT (if any) thereon

 

23



--------------------------------------------------------------------------------

  11.2.3 The part of the Initial Rent referred to in Clause 11.2.2(a) shall be
due and shall commence forthwith on the date 37 months following the Term
Commencement Date

 

  11.2.4 The part of the Initial Rent referred to in Clause 11.2.2(b) shall be
due and shall commence forthwith on the date 39 months following the Term
Commencement Date

 

  11.2.5 The part of the Initial Rent referred to in Clause 11.2.2(c) and (d)
shall be due and shall commence forthwith on Term Commencement Date

 

  11.2.6 The insurance rent and service charges as reserved in Clauses 3(b) and
3(c) respectively of the Lease shall be due and shall commence on the Term
Commencement Date

 

  11.2.7 The service charge percentages to be inserted in Clause 9.4 of the
Lease shall be 17.9387% in respect of the Building Service Charge Percentage and
0.2949% in respect of the Estate Service Charge Percentage

 

  11.2.8 Value Added Tax chargeable by the Developer in respect of supplies made
pursuant to the Lease shall be reserved and become payable as rent under the
Lease as described in Clause 3 of the Lease

 

11.3 Rent Review Dates

 

The Initial Rent will be reviewed in accordance with the provisions of the Lease
upwards only every five years, the first review to take place on the fifth
anniversary of the Term Commencement Date

 

11.4 Opinion Letter

 

The Tenant shall procure the provision to the Developer (or the Developer’s
successor in title) on completion of the Lease the Agreements of First Offer and
the Licence of a Letter of Opinion in relation to the Lease the Agreements of
First Offer and the Licence

 

11.5 Duty of Care letter

 

The Developer shall procure the provision to the Tenant at completion of the
Lease a duty of care letter in the form attached as Annexure 8 from the
Independent Measurer

 

11.6 Grant of the Car Parking Licence

 

  11.6.1 On the date hereof the Developer shall cause to be delivered to the
Tenant or the Tenant’s Solicitors the Car Parking Licence executed by the Lessor
(or such other Group Company of the Developer as the Developer shall nominate)
(as licensee) and the Tenant shall forthwith execute and deliver the original of
it to the Developer on the date hereof. Completion of the Car Parking Licence
shall take place simultaneously with completion of the Lease

 

24



--------------------------------------------------------------------------------

  11.6.2 The Commencement Date (as defined in the Car Parking Licence) shall be
16 May 2005 and the term of the Car Parking Licence shall be for a period
commencing upon the Term Commencement Date and expiring 30 March 2022

 

  11.6.3 The Licence Fee (as defined in the Car Parking Licence) shall be TWENTY
SEVEN THOUSAND FIVE HUNDRED POUNDS (£27,500) subject to review in accordance
with the provisions of the Car Parking Licence

 

  11.6.4 The Licence Fee reserved by the Car Parking Licence shall be due and
shall commence to be payable on the Commencement Date (as defined in the Car
Parking Licence)

 

  11.6.5 Nothing shall preclude the Developer from entering into an agreement
for sublicensing in respect of the whole or any part of the car parking spaces
licensed pursuant to the Car Parking Licenses in accordance with clause 4.4 of
the Car Parking Licence

 

11.7 First Offer Agreement

 

On the date hereof the Developer shall cause to be delivered to the Tenant or
the Tenant’s solicitors the First Offer Agreements executed by Canary Wharf
Holdings Limited or Heron Quays (HQ4) T1 Limited and Heron Quays (HQ4) T2
Limited (as appropriate) and the Tenant shall forthwith execute and deliver the
counterpart of each of them to the Developer. Completion of the First Offer
Agreements shall take place simultaneously with the Lease.

 

12. TITLE

 

12.1 Tenant to raise no requisitions

 

The Lessor’s title to grant the Lease having been deduced to the Tenant prior to
the date of this Agreement the Tenant shall raise no objection or requisition in
respect of it

 

12.2 Waiver Letter

 

On the completion of the Lease, the Developer shall procure from Canary Wharf
Investments Limited (or its successors or assigns) a waiver confirming that the
Tenant (and its successors in title and assigns and those deriving title under
the Tenant and such successors and assigns) shall not be obliged to comply with
the obligations on the tenant under the Superior Lease as defined in the Lease
and any other lease with any other superior landlord (where such are part of the
same group of companies as the Developer)

 

13. CONDITIONS AFFECTING THE GRANT OF THE LEASE

 

13.1 Subjections

 

The Lease will be granted subject to:-

 

  13.1.1 all charges notices orders directions regulations restrictions and
other matters whatsoever arising under the Town and Country Planning Act 1990
the Planning (Listed Buildings and Conservation Areas) Act 1990 the Planning
(Hazardous Substances) Act 1990 the Planning (Consequential Provisions) Act 1990
the Planning and Compensation Act 1991 and any subsequent legislation of a
similar nature and the Tenant shall be deemed to accept the Lease with full
knowledge thereof and of the authorised use of the Building for the purpose of
such Acts and shall not raise any requisition enquiry or objection with regard
thereto

 

25



--------------------------------------------------------------------------------

  13.1.2 the matters contained or referred to in the deeds or documents referred
to in the Fifth Schedule to the Lease

 

13.2 No representations

 

The Tenant hereby admits that save for this Agreement and its Annexures no
representation whether oral or written (save in any written reply to preliminary
enquiries given by the Developer’s Solicitors) has been made to the Tenant prior
to the execution of this Agreement by or on behalf of the Developer concerning
the Development Site or the Building or the Base Building Works or any part of
them which has influenced, induced or persuaded the Tenant to enter into or
which forms part of this Agreement or of any agreement collateral with this
Agreement

 

13.3 Continuation of Agreement

 

Notwithstanding the grant of the Lease this Agreement shall continue in full
force and effect so long as any of its provisions remain to be performed or
observed by the Developer or the Tenant

 

14. EXEMPT INFORMATION

 

14.1 Designation of Leases as an Exempt Information Document

 

Upon completion of the Lease

 

  14.1.1 The Developer shall supply to the Tenant

 

  (a) an application to designate the Lease as an exempt information document
properly completed and signed by either the Developer or the Lessor in Forms EX1
and EX1A

 

  (b) a copy of the Lease edited by the Developer certified as a true copy of
the original from which copy the prejudicial information has been excluded in
the form intended to be the edited information document to be lodged under Rule
136 of the Land Registration Rules 2003

 

  (c) such other documents as are required to accompany such application in
accordance with Rule 136 of the Land Registration Rules 2003; and

 

  (d) a cheque in the relevant sum payable to HM Land Registry (being the fee
payable on the designation application)

 

  14.1.2 the Tenant shall submit to HM Land Registry (with and at the same time
as the Tenant’s application to register the Lease) the application forms and
other documents referred to in Clause 14.1.1

 

  14.1.3 the Tenant shall not make an application to note this Agreement at HM
Land Registry and neither the original nor a copy of this Agreement or any part
shall be submitted to the Land Registry unless the Land Registry requires that
this Agreement (or any part) is produced and in the event of such requirement
the Tenant shall comply with the provisions of Clause 14.3 below in respect of
such Agreement

 

26



--------------------------------------------------------------------------------

14.2 Solicitor’s undertaking to submit designation application

 

On or before completion of the Lease, the Tenant will provide the Developer with
a written undertaking (given by the Tenant’s solicitors) to submit the
Developer’s or Lessor’s application (as the case may be) to designate and other
documents in accordance with Clause 14.1.2

 

14.3 Production of further documents

 

Without prejudice to the foregoing provisions of this Clause 14:

 

  14.3.1 upon being requested or required by the Land Registry at any time
(whether before or after completion of the Lease) prior to 16 May 2007 to
produce any further documents which relate to the Demised Premises or its
occupation and use and which the Developer the Lessor or a Group Company of the
Developer or the Lessor or any one or more of them are a party (whether under
rule 17 of the Land Registration Rules 2003 or otherwise) the Tenant:

 

  (a) shall not submit any documents to the Land Registry without first
complying with Clause (b) below

 

  (b) as soon as practicable after receipt of such request or requirement by the
Land Registry shall notify the Lessor (or if relevant the Lessor’s successor) in
writing of the same and supply details of each document which is to be submitted
to the Land Registry and shall notify the Lessor (or its successor) of the date
prior to which the Lessor (or its successor) may require the Tenant to make a
Further Designation Application in accordance with Clause 14.3.2 in relation to
such documents (which date shall not be earlier than 10 Working Days after the
date of receipt by the Lessor (or its successor) of such notification (save
where the Tenant (acting properly and reasonably) shall at the same time specify
that the request is urgent in which case the date shall not be earlier than 5
Working Days after the date of receipt of such notification)

 

  (c) shall at the Lessor’s (or if relevant the Lessor’s successor) expense
comply with the Lessor’s (or if relevant the Lessor’s successor) reasonable
instructions as to the submission of each document as required under Clause
14.3.2 below received prior to the date specified pursuant to clause 14.3.1(b)
above

 

  14.3.2 As soon as reasonably practicable upon receiving the Tenant’s
notification pursuant to Clause 14.3.1(b) above, the Lessor (or if relevant the
Lessor’s successor in title) may

 

  (a) specify in writing to the Tenant details of each document which is to be
submitted to the Land Registry in respect of which the Lessor (or its successor)
requires that the Tenant shall lodge the Lessor’s (or if relevant the Lessor’s
successor in title) application for designation as an exempt information
document under Rule 136 of the Land Registration Rules 2003 (a “Further
Designation Application”)

 

27



--------------------------------------------------------------------------------

  (b) supply to the Tenant completed Forms EX1 and EX1A together with a copy of
each such document referred to in Clause 14.3.2 above edited by the Lessor (or
if relevant the Lessor’s successor in title) certified as a true copy of the
original from which copy the prejudicial information has been excluded

 

  (c) specify in writing to the Tenant details of each document which may be
submitted to the Land Registry without a designation application

 

  (d) supply to the Tenant a cheque payable to the Land Registry for the
requisite Land Registry fees payable in respect of designation applications

 

15. LEVEL 4 LEASE SURRENDER OPTION

 

15.1 In consideration of ONE POUND (£1.00) paid by the Tenant to the Developer
(the receipt whereof is hereby acknowledged) the Developer hereby grants to the
Tenant the Option to call for the surrender of the Level 4 Lease during the
Option Period.

 

15.2 The Option shall be exercisable by the Tenant completing and executing as a
deed the Option Notice and delivering it to the Developer at any time during the
Option Period (in accordance with the provisions of this Agreement).

 

15.3 Upon service of an Option Notice the Developer shall be bound to procure
and the Tenant shall be bound to accept the surrender of the Level 4 Lease with
effect from the Surrender Completion Date.

 

15.4 On the Surrender Completion Date:

 

  15.4.1 the Developer shall procure that the Deed of Surrender duly executed by
the tenant pursuant to the Level 4 Lease is delivered to the Tenant’s Solicitors
and the Tenant shall procure that the landlord pursuant to the Level 4 Lease
shall execute and deliver to the Developer’s Solicitors the counterpart of the
Deed of Surrender together with a Letter of Opinion

 

  15.4.2 the rents payable pursuant to the Level 4 Lease shall be apportioned as
follows:

 

  15.4.2.1 Up to and including the Surrender Completion Date all rents and other
monies due under the Level 4 Lease remain payable

 

  15.4.2.2 On the Surrender Completion Date the Developer shall procure that the
tenant pursuant to the Level 4 Lease shall pay to the landlord pursuant to the
Level 4 Lease the due proportion of any rents and other monies due under the
Level 4 Lease and remaining unpaid at the Surrender Completion Date attributable
to any period up to and including the Surrender Completion Date

 

  15.4.2.3 On the Surrender Completion Date the Tenant shall procure that the
landlord pursuant to the Level 4 Lease shall reimburse to the tenant pursuant to
the Level 4 Lease the due proportion of any part of the rent service charge rent
and insurance rent reserved by the Level 4

 

28



--------------------------------------------------------------------------------

Lease attributable to any period after the Surrender Completion Date (save that
in relation to the rent payable pursuant to Clause 3(a) of the Level 4 Lease the
Tenant shall procure that the landlord pursuant to the Level 4 Lease shall
reimburse to the tenant pursuant to the Level 4 Lease the due proportion of such
rent paid in respect of any period from (and including) 1 October 2006)

 

  15.4.2.4 Any reimbursement in accordance with clause 15.4.2.3 of annual sums
payable in instalments shall be determined in accordance with the following
formula:

 

                AxB

                365

 

where A is the annual sum and B is the number of days from but excluding the
effective date of apportionment down to the end of the quarter (or other period
in respect of which instalments are payable) during which that date falls

 

  15.4.2.5 In making any apportionment under this Clause 15.4.2 it is to be
assumed that the tenant pursuant to the Level 4 Lease is tenant of the Property
(and is therefore under an obligation to pay the rents and other monies due
under the Level 4 Lease) until the end of the effective date of apportionment

 

15.5 In the event of the exercise of the Option the Developer shall continue to
pay to the Tenant (or its successor as landlord pursuant to the Level 4 Lease)
the relevant proportion of any unpaid rent payable pursuant to clause 3(a) of
the Level 4 Lease which would have been payable in respect of the period from
the Surrender Completion Date to 1 October 2006 on the relevant payment dates as
if the Level 4 Lease had not been surrendered and shall indemnify the Tenant (or
its successor as landlord pursuant to the Level 4 Lease) in respect of any
failure to comply with its obligations pursuant to this clause.

 

15.6 It is a condition to the grant of the Option to call for the surrender of
the Level 4 Lease that notwithstanding the provisions of the Level 4 Lease the
tenant pursuant to the Level 4 Lease shall not be obliged to put the premises
demised by the Level 4 Lease into no less a standard of finish than they would
have been in if they had been constructed to the standard detailed in the MSDF
Works Specification and the Tenant shall procure that it’s successors in title
(if any) shall be bound by the provisions of this clause. The Developer shall
procure that the tenant pursuant to the Level 4 Lease shall yield up the
premises demised pursuant to the Level 4 Lease in as good a state of repair and
condition as they are in at the date of this Agreement

 

15.7 The Developer shall by way of an inducement to the Tenant to serve the
Option Notice pay to the Tenant the sum of SIX HUNDRED AND TWENTY NINE THOUSAND
THREE HUNDRED AND SEVENTY POUNDS (£629,370) such sum to be inclusive of any
Value Added Tax which may be chargeable at any rate and such sum to be paid by
means of one instalment on the Surrender Completion Date subject, if a taxable
supply is thereby made, to the receipt by the Developer of a Value Added Tax
invoice in respect of such supply.

 

29



--------------------------------------------------------------------------------

15.8 Notwithstanding the provisions of this Clause 15 nothing will prevent the
underletting, assigning charging or other dealings in respect of the tenant’s
interest in the Level 4 Lease in accordance with the terms of the Level 4 Lease
provided that any such dealing would not prevent the Developer from complying
with the terms of this clause 15.

 

15.9 The Option shall lapse if an Option Notice has not been validly served in
the Option Period.

 

15.10 Time is of the essence for the purpose of the time period in this Clause
15.

 

PART 9

TAX

 

16. VALUE ADDED TAX

 

16.1 Payment of VAT

 

Where, pursuant to the terms of this Agreement, the Developer (for the purposes
of this Clause 16.1, being the “Supplier”) makes or is deemed to make a supply
to the Tenant (for the purposes of this Clause 16.1, being the “Recipient”) for
Value Added Tax purposes and Value Added Tax is or becomes chargeable on such
supply, the Recipient shall on demand pay to the Supplier (in addition to any
other consideration for such supply) a sum equal to the amount of such Value
Added Tax and the Supplier shall provide the Recipient with a Value Added Tax
invoice in respect of such supply

 

16.2 Reimbursement of VAT

 

Where, pursuant to the terms of this Agreement, the Developer (for the purposes
of this Clause 16.2, being the “Payer”) is required to pay, repay or reimburse
the Tenant (for the purposes of this Clause 16.2, being the “Payee”) for any
cost, fee, charge, disbursement or expense (or any proportion of it), the Payer
shall also reimburse the Payee for any part of such cost, fee, charge,
disbursement or expense (or proportion of it) which represents Value Added Tax,
save to the extent that the Payee is entitled to credit or repayment in respect
of such Value Added Tax from HM Customs & Excise

 

16.3 No election by Developer

 

The Developer hereby warrants that it has not made and will not make prior to
completion of the Lease an election to waive exemption from VAT pursuant to
paragraph 2 of Schedule 10 to the Value Added Tax Act 1994 which has effect in
relation to the Site or either of the Buildings. For the purposes of this Clause
16.3, references to the Developer making an election to waive exemption from VAT
shall be deemed to include references to a “relevant associate” of the Developer
(as that term is defined for the purposes of Schedule 10 to the Value Added Tax
Act 1994)

 

30



--------------------------------------------------------------------------------

PART 10

DISPUTES, NOTICES AND SENIOR MANAGERS

 

17. DISPUTES

 

17.1 Reference to Independent Person

 

If any dispute or difference shall arise between the parties to this Agreement
as to the construction or meaning of this Agreement or their respective rights,
duties and obligations under this Agreement or as to any matter arising out of
or in connection with the subject matter of this Agreement such dispute or
difference shall (unless this Agreement otherwise expressly provides) if any
party to this Agreement so requires at any time by notice served on the others
(the “Determination Notice”) be referred to and determined by an independent
person (the “Independent Person”) who shall have been qualified in respect of
the general subject matter of the dispute or difference for not less than ten
(10) years and who shall be a specialist in relation to such subject matter

 

17.2 Appointment of Independent Person

 

The Independent Person shall be appointed by agreement between the parties to
this Agreement or (if within ten (10) Working Days after service of the
Determination Notice the parties have been unable to agree) on the application
of any of the parties by such one of the following persons as the parties shall
agree to be appropriate having regard to the nature of the dispute or difference
in question:-

 

  17.2.1 the Chairman for the time being of the Bar Council

 

  17.2.2 the President for the time being of the Royal Institute of British
Architects

 

  17.2.3 the President for the time being of the Royal Institution of Chartered
Surveyors

 

  17.2.4 the President for the time being of the Chartered Institute of
Arbitrators

 

  17.2.5 the President for the time being of the Institute of Chartered
Accountants in England and Wales

 

  17.2.6 the President for the time being of the Law Society

 

or (in each such case) the duly appointed deputy of such President or any other
person authorised by him to make appointments on his behalf

 

17.3 Failure to agree Independent Person

 

If within fifteen (15) Working Days after service of the Determination Notice
the parties have been unable to agree which of the persons referred to in Clause
17.2 is appropriate to appoint the Independent Person then the Independent
Person shall be appointed on the application of any of the parties by the
President for the time being of the Law Society or his duly appointed deputy or
any other person authorised by him to make appointments on his behalf

 

31



--------------------------------------------------------------------------------

17.4 Independent Person to act as arbitrator

 

Except as mentioned in Clause 17.5 any person appointed under this Clause shall
act as an arbitrator in accordance with the provisions of the Arbitration Act
1996 and shall have the power to order a provisional award but the parties agree
that any arbitrator appointed under this clause shall not have the powers set
out in Section 48(5) of the Arbitration Act 1996 and shall not be entitled to
order the rectification setting aside or cancellation of this Agreement or any
part of it

 

17.5 Independent Person to act as an expert

 

Whenever the parties have agreed in writing prior to his appointment that the
Independent Person to be appointed under this Clause 17 shall act as an expert
or this Agreement expressly so provides then the following provisions shall have
effect:-

 

  17.5.1 the Independent Person shall act as an expert and not as an arbitrator
and his decision shall be final and binding upon the parties to the dispute

 

  17.5.2 the Independent Person shall consider (inter alia) any written
representations made on behalf of any party (if made reasonably promptly) but
shall not be bound thereby

 

  17.5.3 the Independent Person shall be independent and shall act impartially
and fairly between the parties

 

  17.5.4 the parties to this Agreement shall use all reasonable endeavours to
procure that the Independent Person shall give his decision as speedily as
reasonably possible

 

  17.5.5 the parties hereby consent to any hearing in connection with any such
independent determination not being held in public and the decision of the
Independent Person not being pronounced in public

 

  17.5.6 the costs of appointing the Independent Person and his costs and
disbursements in connection with his duties under this Agreement shall be shared
between the parties to the dispute in such proportion as the Independent Person
shall determine or in the absence of such determination then equally between the
parties and

 

  17.5.7 if the Independent Person shall be or become unable or unwilling to act
then the procedure contained in this Clause 17.5 for the appointment of an
expert may be repeated as often as necessary until a decision is obtained

 

18. NOTICES

 

18.1 Service of Notices

 

Save as provided in Clause 18.2, any notice, approval, election or other
communication given or made in accordance with this Agreement shall be in
writing and shall be:-

 

  18.1.1 sent by registered (or its then equivalent) or recorded delivery post
to the relevant party at such party’s Address and if so sent shall be deemed to
have been delivered, given or made on the date occurring 72 hours after the date
it was sent; or

 

32



--------------------------------------------------------------------------------

  18.1.2 shall be personally delivered to the relevant party at such party’s
Address as defined in Clause 18.1 and if so delivered shall be deemed to have
been delivered given or made on the date of delivery; or

 

  18.1.3 Notices to the Developer shall be marked for the attention of Michael
Ashley-Brown Esq at Canary Wharf Group plc One Canada Square Canary Wharf London
E14 5AB with a further copy sent to The Company Secretary at Canary Wharf Group
plc One Canada Square Canary Wharf London E14 5AB

 

  18.1.4 Requests and notices to the Tenant shall be marked for the attention of
Paul Dunn c/o The Northern Trust Company 50 Bank Street Canary Wharf London E14
with further copies sent to Wilson Leech and David Knapp each of The Northern
Trust Company aforesaid and the Tenant’s Solicitors until such time as any
change in addressee for this purpose shall be notified to the Developer

 

18.2 Senior Managers’ Notices

 

The parties to this Agreement agree that any notice, approval, election or other
communication given or made in accordance with this Agreement and relating to
(i) the approval of the Tenant’s Works and/or (ii) the re-commissioning of the
Existing Category A Works need only be served upon any of the receiving party’s
Senior Managers or the addressee referred to in Clause 18.1 pursuant to the
provisions of Clause 18.1

 

19. SENIOR MANAGERS

 

19.1 Designation of Senior Managers

 

The Developer and the Tenant each shall by notice in writing given to the other
party from time to time designate not more than three (3) senior managers (each
being herein referred to as a “Senior Manager” which expression shall include
any persons appointed in place of the initial persons so designated) each of
whom shall have authority to represent the relevant party for the purposes of
any negotiations or discussions between the Developer and the Tenant, to approve
all matters requiring the approval of the relevant party pursuant to this
Agreement and to have involvement at the necessary times in the performance of
the obligations contained in this Agreement and all matters associated or
ancillary thereto at all relevant times for so long as any provision of this
Agreement remains to be performed

 

19.2 Identity of Senior Managers

 

It is hereby acknowledged that the Developer has designated John Pagano and Tony
Jordan and that the Tenant has designated Nick Goodwin of Harrington Consulting
c/o The Northern Trust Company aforesaid and David Knapp of The Northern Trust
Company as aforesaid as their respective Senior Managers and that no further
designation of a Senior Manager is required to be made by either the Developer
or the Tenant and the Developer and the Tenant respectively covenant for the
benefit of the other to use reasonable endeavours to ensure that one or more of
the individuals named in this Clause 19.2 as a Senior Manager for the relevant
party shall remain designated as a Senior Manager until the date which is twelve
months after the date of Tenant’s Works Practical Completion

 

33



--------------------------------------------------------------------------------

19.3 Reliance upon Senior Managers

 

The Developer and the Tenant each acknowledges and represents to the other that
the other may rely upon the directions of any one or more of its Senior Managers
and that each such person has authority to act on behalf of the Developer or the
Tenant (as the case may be) and to bind the Developer or the Tenant (as the case
may be) in connection with this Agreement. Without prejudice to the generality
of the foregoing written approvals and notices signed by a Senior Manager of the
Developer or the Tenant (as appropriate) shall bind the relevant party for the
purposes of this Agreement. Directions and other communications given to or
received from any one or more of the Senior Managers shall be deemed given to
and received from all of the Senior Managers

 

19.4 Change of Senior Managers

 

The Developer and the Tenant may by written notice to the other at any time
hereafter change its designation of any of the Senior Managers appointed by it
with effect from the date of such notice

 

PART 11

GENERAL PROVISIONS

 

20. GENERAL PROVISIONS

 

20.1 Invalidity of Certain Provisions

 

If any term of this Agreement or the application of it to any person or
circumstances shall to any extent be invalid or unenforceable the same shall be
severable from the remainder of this Agreement and the remainder of this
Agreement or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by the law

 

20.2 Proper Law and Jurisdiction

 

This Agreement shall be governed by and construed in accordance in all respects
with English law and (without prejudice to Clause 17) the parties to this
Agreement hereby submit to the non-exclusive jurisdiction of the High Court of
Justice of England in relation to any claim dispute or difference which may
arise under this Agreement and in relation to the enforcement of any judgement
rendered pursuant to any such claim dispute or difference and for the purpose of
Part 6.15 of Civil Procedure Rules 1998 the Tenant and the Developer hereby
irrevocably agree that any process may be served on any of them by leaving a
copy of it at the relevant party’s Address

 

20.3 Social Contract Provisions

 

The Tenant acknowledges that the Developer has drawn the attention of the Tenant
to the desirability of:-

 

  20.3.1 recruiting employees who reside in the Docklands area, advertising of
job vacancies in the local press and the notification of vacancies to The
Docklands Recruitment Centre who are located at 316 Poplar High Street London
E14 0BB (Telephone: 020 7364 1118) and the Local Business Liaison Office who are
located at 5th Floor One Canada Square Canary Wharf London E14 5AB (Telephone:
020 7537 5123/5124);

 

34



--------------------------------------------------------------------------------

  20.3.2 patronising tradesmen, suppliers, retailers and other businesses who
carry out business in the Docklands area; and

 

  20.3.3 the fostering of training facilities for residents of the Docklands
area to secure as many people as may be practical to be suitably qualified for
the range of job opportunities being created at the Development Site

 

20.4 Environmental Considerations

 

The Tenant acknowledges that the Developer has drawn the attention of the Tenant
to the desirability of a safe and environmentally aware approach to selection of
materials and constructions methods and the Tenant shall use reasonable
endeavours to ensure that:-

 

  20.4.1 timber is accompanied by paperwork demonstrating “chain of custody”,
including the relevant certificate number supplied by the Forestry Stewardship
Council (or an equivalent internationally recognised, globally applicable,
independent certification scheme for good forest management) and that in the
case of tropical hardwoods the specific criteria given in the BREEAM 2002 Clause
G20/160 are satisfied

 

  20.4.2 site applied wood preservative, where it is not possible to treat the
timber before delivery to site, is in compliance with the relevant publications
of the British Standards Institute, the Health and Safety Executive (“HSE”) and
the British Wood Preservation & Damp Proofing Association and with the guidance
contained in the publication Good Practice in the Selection of Construction
Materials; and

 

  20.4.3 limits set from time to time by the HSE and the levels given for Medium
Density Fibreboard (BS EN 622:1997), particleboard (BS EN 312:1997) and solid
wood panels (draft BS 98/107284 DC) are complied with

 

20.5 Confidentiality Provisions

 

  20.5.1 None of the parties to this agreement shall without the prior written
consent of all the other parties to this agreement disclose or publish to any
third party (“Disclosure”) or make public announcement of wilfully or
negligently permit or cause Disclosure of any financial or other details
whatsoever naming the parties hereto or otherwise relating to the transaction
hereby effected except:-

 

  (a) any particular extracts or details which must be the subject of Disclosure
to comply with any Stock Exchange or any statutory requirements or the lawful
requirements of any regulatory, governmental or official body

 

  (b) to group companies or professional advisers of each of the parties who
need to know such details and who have first agreed to be bound by the
provisions of this Clause 20.5

 

  (c) to the extent necessary to comply with any legal obligation or legal
requirement

 

35



--------------------------------------------------------------------------------

  (d) to the extent necessary to comply with or give effect to the terms of this
agreement

 

  (e) to the Inland Revenue or any other governmental, public or official body
for taxation, rating or registration purposes

 

  (f) to the extent they are already in the public domain, otherwise than as a
result of a breach of this Clause 20.5

 

  (g) that the Developer shall be entitled to issue a press release announcing
this agreement in a form which has been approved by the Tenant (such approval
not to be unreasonably withheld)

 

  20.5.2 This Clause 20.5 shall remain in effect until the expiry of a period of
three (3) years from date hereof

 

  20.5.3 This Clause 20.5 shall not apply to Disclosure by or on behalf of any
party to this Agreement to any third parties and/or their professional advisers
in pursuance of rent review arbitrations or determinations or negotiations or
legal proceedings adjudications or other bona fide negotiations or dealings with
and/or relating to the Development Site and/or the Building or any part thereof
(including for the avoidance of doubt disclosures by the Developer to any
financier or the mortgagee or prospective financier or mortgagee of the
Development Site and/or Building or any part of them) or the disposal of or
acquisition of an interest in the whole or any part of the relevant party or any
Group Company of the relevant party or any financing by the relevant party or
any Group Company of the relevant party or any Disclosure to any insurers or
prospective insurers of the Development Site and/or Building or any part of them
or works in connection with or items on the same

 

20.6 Limitation of the Developer’s Liability

 

The obligations and liabilities of the Developer under this Agreement (other
than to grant the Lease) are personal and shall not bind successors in title and
any covenants on the part of the Developer which would otherwise be implied by
law are hereby expressly excluded

 

20.7 Assignment of this Agreement

 

The benefit of this Agreement shall be personal to the Tenant and shall be
non-assignable by it save to the extent permitted pursuant to Clause 9.9

 

20.8 Interest on Late Payments

 

If and so often as any of the sums payable hereunder by the Tenant to the
Developer or by the Developer to the Tenant shall be unpaid after becoming due
and payable the party from whom such payment shall be due shall pay on demand
interest on such unpaid sums from the due date until payment in cleared funds at
the Interest Rate

 

20.9 Further Assurance

 

Each of the parties to this Agreement hereby agrees to do or cause to be done
all acts and things and enter into any deed or document, either severally or
jointly with third parties, which the Tenant or the Developer may reasonably
consider necessary or desirable to give effect to this Agreement

 

36



--------------------------------------------------------------------------------

20.10 Terms of Contract and Incorporation of other Agreements

 

  20.10.1 The parties acknowledge that:-

 

  (a) this Agreement;

 

  (b) the Annexures;

 

  (c) any plan, inventory or agreed form of document annexed to this Agreement
or signed or initialled for identification with, and on the entering into of,
this Agreement (whether individually or as part of a bundle or volume so signed
or initialled); and

 

  (d) any additional provision or variation of any term of this Agreement agreed
in writing between the parties (or, with their authority, their respective
solicitors) on the entering into of this Agreement (any such additional
provision or variation being incorporated into this Agreement by this provision)

 

contain all of the terms of the contract between them for the construction of
the Demised Premises forming part of the Building to be constructed on the Site
and the leasing of them to the Tenant

 

  20.10.2 To the extent necessary to ensure the legal validity of this Agreement
there are incorporated in this Agreement the Car Parking Licence and First Offer
Agreements dated today’s date made between the Developer (1) the Tenant (3)

 

20.11 Modifications of Agreement

 

No modification, alteration or waiver of any of the provisions of this
Agreement, except as otherwise provided in it, shall be effective unless the
same is in writing and signed by the party against which the enforcement of such
modification, alteration or waiver is sought

 

20.12 No Waiver

 

The failure of any party at any time to require performance by any other party
of any provision of this Agreement shall in no way affect the right of such
party to require performance of that provision

 

20.13 Merger of Prior Agreements

 

This Agreement, the documents incorporated in this Agreement and the Annexures
contain the entire agreement between the parties relating to the transactions
contemplated by it or them and all other prior or contemporaneous agreements,
understandings, representations and statements, whether oral or written relating
to the transactions so contemplated, are merged in this Agreement

 

37



--------------------------------------------------------------------------------

20.14 Costs

 

It is hereby agreed that each party to this Agreement shall bear its own costs
in connection with the drafting, negotiation and completion of this Agreement
and the transactions contemplated by it

 

20.15 Third Party Rights

 

  20.15.1 Subject to clause 20.15.2 of this Agreement a person who is not a
party to this Agreement has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce any term of this Agreement but this does not affect
any right or remedy of a third party which exists or is available apart from
that Act

 

  20.15.2 The parties agree and the Tenant hereby acknowledges that CWCL shall
have the benefit of and shall be entitled to enforce the provisions of clause
6.4 of this Agreement

 

IN WITNESS whereof the parties have executed this Agreement as a deed and intend
the same to be delivered on the day and year first before written

 

38



--------------------------------------------------------------------------------

SCHEDULE 1

(Form of Deed of Acknowledgement of certain Developer’s obligations to be
provided in respect of each Lease)

 

THIS DEED is made

 

BETWEEN:-

 

(1) HERON QUAYS PROPERTIES LIMITED (Company Registration Number 2276627) whose
registered office is at One Canada Square Canary Wharf London E14 5AB
(hereinafter called “the Developer”); and

 

(2) [                     ] (hereinafter called the “Assignee”)

 

(3) CANARY WHARF HOLDINGS LIMITED (Company registration number 2798284) whose
registered office is at One Canada Square Canary Wharf London E14 5AB
(hereinafter called the “Developer’s Surety”)

 

WHEREAS

 

(A) Pursuant to Clause 4.21 of the Underlease (as hereinafter defined) the
Tenant has assigned the benefit of the Underlease to the Assignee and the Tenant
has further assigned the benefit of the Agreement for Lease to the Assignee

 

(B) Pursuant to the Agreement for Lease (as hereinafter defined) the Developer
has agreed to acknowledge that their respective obligations under the Agreement
for Lease continue to subsist for the benefit of the Assignee

 

NOW THIS DEED WITNESSETH:

 

1. In this Deed where the context otherwise requires the following words and
expressions shall have the meanings hereunder assigned to them

 

“Agreement for Lease” means an agreement for lease dated [                    ]
made between the Developer (1) The Northern Trust Company (2) and the
Developer’s Surety (3) in relation to B3 and Floors 1-2 HQ-4 Canary Wharf London
E14

 

“the Tenant” means The Northern Trust Company

 

“the Underlease” means a lease dated [                    ] made between the
Developer (1) Canary Wharf Management Limited (2) and the Tenant (3) in relation
to B3 and Floors 1-2 HQ-4 Canary Wharf London E14

 

2. The Developer hereby acknowledges (for the purposes of enforcement) that with
effect from [             ] references to the Tenant in the Agreement for Lease
shall be deemed to be references to the Assignee and that the Assignee (in
substitution for the Tenant) shall be entitled to rely upon and enforce the
terms of the Agreement against the Developer to the same extent as the Tenant
would have been so entitled

 

IN WITNESS whereof the parties have executed this Deed as their deed the day and
year first above written

 

39



--------------------------------------------------------------------------------

Executed as a Deed by

      )     HERON QUAYS PROPERTIES LIMITED]       )    

acting by:-

      )             Director    

Director/Secretary

The Common Seal of

      )    

[ASSIGNEE] was hereunto

      )    

affixed in the presence of:-

      )             Director         Secretary

 

40



--------------------------------------------------------------------------------

SCHEDULE 2

(Form of Licence re Tenant’s Works)

 

THIS LICENCE is made the    day of            Two thousand

 

BETWEEN (1) the Developer and (2) the Tenant

 

WITNESSETH as follows:-

 

1. IN this Licence save where the context otherwise requires the following words
and expressions have the meanings hereunder assigned to them:-

 

1.1 “Developer” and “Tenant” respectively mean the parties whose name and
registered office are set forth in the First Schedule and their successors in
title

 

1.2 “Premises” means the premises described in the Second Schedule

 

1.3 “Lease” means the lease of the Premises made between the parties hereto and
dated [            ] for a term of [             ] years from [            ]

 

1.4 “Drawings” means the drawings specified in Part 1 the of Third Schedule
copies of which are annexed to this Licence

 

1.5 “Specifications” means the specifications specified in Part 2 of the Third
Schedule copies of which are annexed to this Licence

 

1.6 “Works” means the alterations to the Premises carried out in conformity with
the Drawings and Specifications

 

2. THE Developer has granted to the Tenant licence and consent for the carrying
out of the Works

 

3. THE Tenant covenants with the Developer:-

 

3.1 to pay any increased insurance premiums together with any insurance premium
tax thereon that may be occasioned by reason of the Works

 

3.2 to comply with clause 4.10 of the Lease in respect of the Works

 

4. IT is agreed and declared that:

 

4.1 The covenants on the part of the Tenant and the conditions contained in the
Lease shall take effect subject to and with the benefit of this Licence

 

4.2 The proviso for re-entry in the Lease shall be exercisable on breach of any
of the covenants in this Licence on the part of the Tenant as well as on the
happening of any of the events mentioned in the said proviso

 

4.3 Save as varied by this Licence the covenants and conditions in the Lease
shall remain in full force and effect

 

41



--------------------------------------------------------------------------------

5. Proper Law and Jurisdiction

 

This Licence shall be governed by and construed in accordance in all respects
with English law and the parties to this Licence hereby submit to the
non-exclusive jurisdiction of the High Court of Justice of England in relation
to any claim dispute or difference which may arise under this Licence and in
relation to the enforcement of any judgement rendered pursuant to any such claim
dispute or difference and for the purpose of Part 6.15 of Civil Procedure Rules
1998 the Tenant and the Developer hereby irrevocably agree that any process may
be served on any of them by leaving a copy of it at the relevant party’s Address

 

IN WITNESS whereof the parties hereto have executed this Licence as a deed and
intend the same to be delivered on the day and year first above written

 

42



--------------------------------------------------------------------------------

THE FIRST SCHEDULE

(The Parties)

 

(a)    “the Developer”    :                    

whose registered office is at

(b)    “the Tenant”    :                    

whose registered office is at

 

THE SECOND SCHEDULE

(The Premises)

 

 

THE THIRD SCHEDULE

PART 1

(The Drawings)

 

Number   Title   Prepared by

 

 

PART 2

(The Specifications)

 

Executed as a Deed by

     )

[Developer] acting by:-

     )        Director        Secretary

Executed as a Deed by

     )

[Tenant] acting by:-

     )        Director        Secretary

 

43



--------------------------------------------------------------------------------

SCHEDULE 3

Method Statement Matters

 

1. details of the professional team and contractors for the design and carrying
out of each part of the Tenant’s Works

 

2. details of the proposed construction schedule for the Tenant’s Works

 

3. proposals for the liaison, co-ordination and co-operation between the
Developer and the Tenant’s Consultants and the Tenant’s Senior Managers (as
defined in Clause 19) and the Tenant’s Contractors and the Tenant’s
Representative

 

4. proposals for the means and times of access to the proposed Tenant’s Work
Areas and other parts of the Building and the Site and the restrictions and
regulations relative to such access

 

5. proposals for the date and times of delivery to the Site of materials and
equipment intended for incorporation or use in the Tenant’s Works

 

6. proposals for the storage on-site of the materials and equipment intended for
incorporation in the Tenant’s Works

 

7. proposals for the method by which, on a regular basis, surplus materials and
refuse and rubbish of the Tenant, its contractors, servants and agents are to be
removed from the areas of the Development Site, the Site and the Building to
which such persons shall have access to the areas reasonably and properly
designated by the Developer as collection points or to areas outside the
Development Site

 

8. proposals for keeping free and unobstructed all escape routes in relation to
the Building and procuring that all vehicles visiting the Building in connection
with the Tenant’s Works go directly to the unloading points designated in
writing to the Tenant for such purpose from time to time by the Developer and
leave the Building, the Site and the Development Site promptly upon unloading
being completed to the extent reasonably able to do so

 

9. proposals complying in all respects with the requirements and procedures of
the Developer notified in writing to the Tenant in respect of the delivery of
materials for use in connection with the Tenant’s Works including the days and
hours on and within which deliveries may be made

 

10. where appropriate proposals for consulting and thereafter complying in all
proper respects with the proper requirements of the police and all relevant
statutory authorities in respect of the delivery of materials for use in
connection with the Tenant’s Works

 

11. proposals for complying in all respects with the safety and floor loading
requirements of the Developer notified in writing to the Tenant in respect of
the storage of materials in connection with the Tenant’s Works

 

12. proposals for complying in all respects with the requirements of the
Developer notified in writing to the Tenant in respect of the security and
protection of the Building and the Site and make arrangements satisfactory to
the Developer for the security and protection of the Tenant’s Works and the
materials being used in relation to the same

 

44



--------------------------------------------------------------------------------

13. proposals for complying in all respects with the CDM Regulations, with
legislation in respect of Safety Health and Welfare and the reasonable safety
requirements of the Developer

 

14. proposals for complying in all reasonable respects with the reasonable
requirements and procedures of the Developer promulgated and notified in writing
to the Tenant from time to time in respect of security industrial relations and
hours of working

 

15. proposals for not obstructing or causing or permitting or suffering to be
obstructed (save during the proper carrying out of any part of any Tenant’s
Works to the same) the means of access to:

 

  15.1 the vertical surfaces of the remainder of the Base Building Works;

 

  15.2 plant machinery and equipment installed as part of the remainder of the
Base Building Works;

 

  15.3 any service ducts and risers;

 

  15.4 any part of the Building, the Site and the Development Site

 

16. proposals for keeping noise levels to a minimum so as not to cause nuisance
to any occupiers of the remainder of the Development Site

 

45



--------------------------------------------------------------------------------

SCHEDULE 4

Option Notice

 

Canary Wharf Group plc

One Canada Square

Canary Wharf

London

E14 5AB

 

FAO: Mr Michael Ashley-Brown

 

Date

 

To HERON QUAYS PROPERTIES LIMITED

 

Re Floor 3 of a new building on Parcel HQ4 Canary Wharf London El4

 

We THE NORTHERN TRUST COMPANY:

 

(a) refer to the option to call for a surrender pursuant to clause 15 of the
Agreement for Lease dated [            ] and made between HERON QUAYS PROPERTIES
LIMITED (1) and THE NORTHERN TRUST COMPANY (2) and CANARY WHARF HOLDINGS LIMITED
(3) relating to inter alia the above property (“the Agreement for Lease”)

 

(b) hereby give you notice that we exercise the Option contained in the
Agreement for Lease and require you to procure that the Level 4 Lease is duly
surrendered in accordance with the provisions of the Agreement for Lease

 

(c) enclose a Letter of Opinion (as defined in the Agreement for Lease)

 

Executed as a Deed by

   )

THE NORTHERN TRUST

   )

COMPANY by:

   )

 

Authorised Signatory

 

Authorised Signatory

 

cc: The Company Secretary, Canary Wharf Group plc

Berwin Leighton Paisner (Ref: RMAC/CSC)

 

46



--------------------------------------------------------------------------------

Executed as a Deed by   ) HERON QUAYS PROPERTIES LIMITED   ) acting by   )    
/s/ Peter Anderson     Director    

/s/ John Garwood

    Secretary

 

Executed as a Deed by   ) CANARY WHARF HOLDINGS LIMITED   ) acting by   )    

/s/ Peter Anderson

    Director    

/s/ John Garwood

    Secretary

 

47



--------------------------------------------------------------------------------

LOGO [g40621image05.jpg]



--------------------------------------------------------------------------------

LOGO [g40621imgtwo.jpg]



--------------------------------------------------------------------------------

LOGO [g40621lease.jpg]



--------------------------------------------------------------------------------

NORTHERN TRUST

 

BUILDING HQ4

 

“SHELL & CORE”

 

OUTLINE SPECIFICATION

 

CANARY WHARF CONTRACTORS LIMITED

4th May 2005



--------------------------------------------------------------------------------

1. GENERAL

 

  1.1 Location

 

The site of the building is at the Canary Wharf Development on the Isle of Dogs
in the London Borough of Tower Hamlets.

 

  1.2 The Base Building

 

The base building is finished to shell standard only and consists of structural
frame, floors, external enclosure, vertical ducts and shafts and internal walls
enclosing public areas. Site work within parcel limits includes paving,
landscaping and utilities and services to the building. Distribution of services
within the building are provided from mechanical and electrical plant rooms and
extends to the office accommodation via vertical risers and terminated at each
floor adjacent to the shaft and/or plant room wall.

 

The Base Building includes the following:

 

  a. Public entry lobbies.

 

  b. Security guard desk in the main entry lobby.

 

  c. Office directory boards.

 

  d. Passenger, goods and fire fighters lifts to all office floors.

 

  e. Toilet facilities on each office floor.

 

  f. Cleaners’ room with mop sink on each office floor.

 

  g. Core walls and doors between, and enclosing, public and service spaces.

 

  h. Emergency escape stairs to statutory requirements.

 

  i. Shaft and riser enclosures for mechanical, plumbing, electrical and
accommodation of Telecommunications services.

 

  j. Drylining prepared for painting at all perimeter enclosing walls and
perimeter columns facing into the office areas.

 

  k. Drylining prepared for painting to tenant faces of stair and core
enclosures facing into the office areas.

 

  l. Walls of stairs, plant rooms and services are painted masonry or drylining

 

  m. Mechanical plant rooms housing fans for air distribution, chillers and
pumps.

 

  n. Electrical equipment rooms housing transformers, switchgear and emergency
power generators as required under statutory regulations.

 

  o. Fire fighting and life safety system equipment to statutory requirements.

 

  p. Building maintenance and management offices.

 

  q. Lavatories, shower and locker facilities for building management and
maintenance personnel

 

  r. Systems to secure the building from the exterior.

 

  s. Window cleaning and external maintenance system.

 

  t. Exterior building lighting.

 

  u. Statutory Signage.

 

  v. Loading and unloading dock, plus car parking with automatic gates and
signs.



--------------------------------------------------------------------------------

  w. Comprehensive building management system for Base Building equipment.

 

  1.3 The Base Building complies with all relevant Statutory Regulations,
Building Acts, Building Regulations, British Standards and the British Standard
Codes of Practice as appropriate.

 

  1.4 The office population is based on 1 person per 10m2. Escape doors and
staircases are 1100mm wide.

 

2. EXTERNAL FINISHES AND LANDSCAPING

 

  2.1 Plaza and Walkways

 

  a. The Plaza and Walkway areas are finished with patterned paving of natural
stone, precast or brick paviours, with drainage as necessary.

 

  b. The Plaza and Walkway areas have a waterproof membrane and are insulated
over occupied areas.

 

  c. Planting, site furniture, water features etc. are provided by Canary Wharf
Development in accordance with the Canary Wharf Design Guidelines.

 

  2.2 Exterior Walls for Typical Floors

 

  a. The exterior walls consist of a high quality natural stone or equal
prefabricated cladding system with powder coated aluminium window frames.

 

  b. Windows are double glazed at all office levels and double glazed for the
lobby and retail levels.

 

  c. The exterior walls are thermally insulated as required.

 

  d. The exterior walls have a complete vapour barrier and are fully weather
sealed.

 

  2.3 Miscellaneous Exterior Doors

 

The roof plant room doors and other exterior doors not in public view are
painted hollow metal doors.

 

  2.4 Roofs and Terraces

 

The main roof is a thermally insulated inverted type with continuous water
proofing membrane.



--------------------------------------------------------------------------------

3. INTERIOR MATERIALS AND FINISHES GENERALLY

 

  3.1 Partitions

 

  a. Masonry or drylined partitions are used for fan rooms, loading areas,
stairs, lift and riser shafts.

 

  b. Drylined partitions generally are used for all walls above ground level.
Masonry partitions are generally used for all walls below ground level.

 

  3.2 Doors and Frames

 

  a. Typical office floor core areas, exit stairs, toilet rooms and mechanical
and electrical rooms have full height hardwood veneer doors with hardwood
frames. Frames extend to suspended ceiling level with flush transom panels where
necessary.

 

  b. Lower level service areas and areas concealed from public view have painted
hollow metal doors and frames.

 

  c. Lobby level entrance doors are architectural metal and glass. Lobby level
core area doors and frames are faced with stone and wood veneer.

 

  d. Doors are fire rated to meet statutory requirements.

 

  3.3 Ironmongery

 

  a. Locksets where required are on a building master-key system for the public
and service areas in the building.

 

  b. Entrance level exterior doors have concealed pivot hinge/closers.

 

  c. All other doors have ball-bearing butt hinges.

 

  d. Surface mounted closers are used for core doors and in service areas.

 

  e. Overhead hold opens, double door closing coordinators, buffers, stops, kick
plates and armour plates are used where necessary.

 

  3.4 Painting

 

  a. In back-of-house and service areas walls and ceilings are painted and
finished with 2 coats of emulsion painted on 1 undercoat.

 

  b. In other areas required to be painted, walls and ceilings are finished with
2 eggshell texture finish coats on an undercoat.



--------------------------------------------------------------------------------

4. INTERIOR FINISHES IN PUBLIC SPACES

 

  4.1 Main Entrance Lobby

 

  a. Floors are polished or honed marble or granite in a distinctive pattern;
Walls are polished marble or granite, or wood veneer panels, or other decorative
material, appropriate to a first class office building.

 

  b. The lobby and public areas are illuminated by recessed lighting fixtures in
a ceiling designed with decorative features.

 

5. TOILETS

 

  5.1 Toilet provision provides for the following:

 

  Office Floors             1 person/10m2             60:60 male/female

 

  5.2 Floors are finished with non slip natural stone tiles and have waterproof
membranes where occupied space occurs below.

 

  5.3 Walls are finished with polished natural stone tile or wood veneer panels.

 

  5.4 Ceilings are suspended metal tile or drylining with lighting over basins,
urinals and lavatories.

 

  5.5 Toilet cubicles have hardwood veneer partitions with high quality wood
veneer doors.

 

  5.6 All sanitary appliances are wall mounted. Basins are set in marble
vanitory tops.

 

  5.7 High quality accessories comprise:

 

  a. A frameless mirror over the basins extending to ceiling level.

 

  b. Vanitory mounted soap dispensers.

 

  c. Recessed combination paper towel dispensers and waste bins.

 

  d. Double toilet roll holders.

 

  e. Coat hooks.

 

  f Electric fused outlet for hand dryer.

 

  g. Electric outlets for hair dryer, shaver etc.

 

  h. Tampon/sanitary napkin dispensers and disposal units are provided at the
occupants discretion.



--------------------------------------------------------------------------------

6. TENANT AREAS

 

  6.1 Typical Office Floors (as shell and core only specification)

 

  a. Floors are finished exposed concrete to accept raised flooring, (provided
within the Category “A” works), with tolerances to British Standards.

 

  b. Soffits are exposed structure and metal deck.

 

  c. Perimeter columns have drylining prepared for painting.

 

  d. Walls of core facing into tenant space are drylining prepared for painting.

 

  e. Lift doors are prime painted metal.

 

  6.2 Typical Retail Area (where applicable)

 

  a. Floors, walls, free standing columns and ceilings are unfinished structure.

 

  b. Retail shop fronts, doors and frames are stainless steel or natural
hardwood.

 

7. FINISHES IN SERVICE AREAS

 

  7.1 Fire Escape Stairs

 

  a. Stair flights and landings are painted metal with precast terrazzo treads
and landings with integral anti-slip nosing strips.

 

  b. Walls are painted masonry or drylining.

 

  c. Handrails and balustrades are painted tubular steel with welded joints
ground smooth.

 

  d. Lighting is wall mounted fluorescent fixtures at floor and intermediate
landings.

 

  7.2 Electrical and Telephone Rooms

 

  a. Floors are concrete for raised floors (installed as Category A Works).

 

  b. Walls are painted drylining.

 

  c. Ceilings are exposed structure.



--------------------------------------------------------------------------------

  7.3 Mechanical Plant Rooms and Tank Rooms

 

  a. Floors are sealed smooth concrete with waterproofing membranes where
occupied space occurs below, and with curbing where necessary to contain
spillage.

 

  b. Walls are painted masonry or drylined construction.

 

  c. Ceilings are exposed structure.

 

  7.4 Car Park Areas, Ramps and Loading Bay

 

  a. Floors are skid resistant finished concrete with painted parking bay
striping in car park levels.

 

  b. Walls are painted masonry.

 

  c. Ceilings are unfinished structure.

 

  d. Lighting is sealed fluorescent fixtures.

 

8. VERTICAL TRANSPORTATION

 

  8.1 The building is served by automatically programmed traction passenger and
goods lifts as required.

 

  8.2 The lift systems have indicator lights in the lift lobbies. Lift cars are
equipped with an intercom system.

 

  8.3 Separate fireman’s lifts are provided to statutory requirements.

 

  8.4 Passenger car finishes are of a standard appropriate to a first class
office building, and are compatible with the entrance lobby finishes.

 

  8.5 Lifts are provided to deliver “excellent service” as follows:

 

  •   Average intervals during “up peak” traffic of 30 seconds

 

  •   5 minute handling capacity during “up peak” of 15% of the projected
building population. (Projected building occupancy is based upon the
recommendations of the British Council for Offices (BCO) document entitled “Best
Practice in the Specification of Offices”).

 

  •   Vibration 15 mili g peak to peak.

 

  8.6 The internal clear height of the Goods Lift cab is approximately 3m and in
addition a top hat section of approximately 500mm high is provided at the rear
of the cab.



--------------------------------------------------------------------------------

Passenger Lifts: Capacity:    -      6 no. 1600 Kg. (21 person) Speed:   
-      2.5 m/s Goods Lifts: Speed:    -      1.0 m/s Capacity:    -      1 no.
3000 Kg Firefighting Lifts: Speed:    -      1.6 m/s Capacity:    -      2 no.
650 Kg (8 person)

 

9. WINDOW CLEANING SYSTEM

 

  9.1 An external mechanical window cleaning system is provided. This system is
able to be used to assist replacement of glazing and cladding components.

 

10. STRUCTURAL

 

The building has a structural steel frame supported on reinforced concrete
foundations.

 

  10.1 Substructure

 

  a. Frame and Floors

 

The frame and floor system is a concrete structure up to ground floor. The floor
slabs prop the external walls.

 

  b. Basement Floor and Perimeter

 

The lowest basement floor is an insitu reinforced concrete slab, cast on grade,
designed to resist any hydrostatic load. The perimeter wall to the basement is
an insitu reinforced waterproofed concrete wall to resist both earth and water
pressure.

 

Basement waterproofing is designed to suit the intended use of the space as
follows (as defined by BS8102 table 1).

 

Car Park areas   Grade 1 Mechanical Plant Rooms   Grade 2 Electrical Plant Rooms
  Grade 3



--------------------------------------------------------------------------------

  c. Foundations

 

The building is supported on bored piles which are founded in the Thanet Sands.

 

  10.2 General Office Floors

 

  a. Floors consist of a composite reinforced concrete slab and metal deck
system, with a nominal structural floor to floor height of 4.2m for general
office floors.

 

  b. These in turn support raised floor systems (to be installed as Category A
Works) above the structural slab which space is used for the distribution of
electrical power and communication systems. The nominal raised floor height on
office floors is 200mm from slab to top of floor finish. Assumed height of
tenants suspended ceiling above raised floor is 2750mm.

 

  c. The entire floor system is supported by the columns and beams of the
structural steel frame. An approved fireproofing system is applied to all
structural beams and columns as required.

 

  d. General office floors are designed to support an imposed load of 4.0kN/m2
(801bs/ft2) with 1kN/m2 (20 lbs/ft2) partition load.

 

  10.3 Other areas are designed to support imposed loads as defined in current
British Standards.

 

11. GENERAL BUILDING SERVICES PROVISION FOR BASE BUILDINGS

 

  a. The following Specification indicates the base building systems and
allowances that are made for plant and equipment sizes.

 

  b. Entrance areas, staircases, lifts, toilets, car park and service areas are
fully fitted to the standard as described in this document.

 

  c. Office areas have been fitted out separately as part of Category A Works.

 

  11.1 Codes and Standards

 

The design of building services complies with all current Acts of Parliament,
Building Regulations, British Standards as appropriate, Codes of Practice
(CIBSE) and Statutory Authority Regulations.



--------------------------------------------------------------------------------

12. MECHANICAL SERVICES

 

12.1      Design Criteria      Winter      Summer        a.     
Outside Temperatures:      -4 C      28°C drybulb/20°C                       
     wetbulb        b.      Inside Temperatures:                            
            Offices:     

22°C db ± 1°C

40% + 10% RH

(Central

humidification control locally

(Gas fired steam boilers))

    

22°C ± 1°C

50% ± 10% RH

(Dehumidification

within floor air

conditioning units)

                          Heated Areas:      20°C db ± 2°C                     
            (Toilets, Stores)      No humidity control               c.     
Fresh Air Quantities:     

16 litres per second

per person

              d.      Supply Air Quantity:                            
            Offices:      As required by defined load densities and building
envelope. Supply air temperature to fan assisted terminal variable air volume
(FATVAV) units 10 to 12°C                           Toilets:      Transfer from
office accommodation.                           Car Park:      6 air changes per
hour.        e.      Exhaust Air Quantities:                            
            Toilets:      10 air changes per hour.                           Car
Park:      6 air changes per hour.        f.      Smoke Exhaust:                
                        Office:     

6 air changes per hour mechanical exhaust.

System sized to exhaust the single largest floor.

                          Storage & Service:      10 air changes per hour
mechanical exhaust.                           Car Park:      6 air changes per
hour mechanical exhaust.



--------------------------------------------------------------------------------

       g.      Load Densities for Cooling:                     
            Offices: Lighting                  2 watts/ft2 (21.52 w/m2)         
                               Small Power                  3 watts/ft2 (32.28
w/m2)                                         People      1 person/108ft2 (10
sq.m) Typical floors        h.      Percentages and Types of Glass:         
            Typical Floors:      45% max. clear double glazed (low ‘E’)         
     Lobby:      75% max. clear single glazed.        i.      Thermal
Transmittance Values (W/m2/ k)                                  Roof:      0.45
                                 Walls:      0.6                     
            Typical Floor Window:      1.7 maximum                     
            Ground Floor:      To suit selected glass               j.     
Total Shading Coefficient:                            
            Typical Floor Windows:      0.37% approx. (blinds included in
cooling loads for office floors)        k.      Noise and Vibration Control:
                                 Offices:      NR35 typical except NR38 within
10 feet (3m) of a plant room.        l.      Chilled Water Temperature:      9°C
maximum        12.2      Systems              

 

a.

     Primary Heating System        The primary heating system is electrical
resistance. Heater batteries are in perimeter fan assisted variable air volume
(FATVAV) units installed as part of the Category A Works.        (NB: Although
electrical heater batteries are normally only fitted to perimeter FATVAV boxes,
spare capacity is provided in the electrical distribution to allow internal
FATVAV boxes fitted with heaters where required).



--------------------------------------------------------------------------------

  b. Primary Cooling Systems

 

The refrigeration plant consists of multiple air cooled chillers, with
associated pumps, providing N+1 redundancy. Chilled water is circulated to on
floor air handling units via two separate risers which are severable into
separate circuits. Each riser is sized at nominally 80% of the full load.
Variable speed pumps are provided and these pumps sets are connected to
different transformers to provide supply redundancy. The chillers and associated
plant are sized on an outside air temperature of 28°C, however the chillers meet
their design load with an outside air ambient of 32°C. The chillers have a
minimum turn down of 170KW and heat recovery is provided from the chillers to
pre-heat the fresh air. Chilled water connections are provided at each floor
level for connection of tenants plant, these connections are sized to allow a
load of 1 w/ft2 of lettable area.

 

  12.3 Air Conditioning Systems

 

  a. Floor-by-floor, variable air volume packaged air handling units are
provided. Each unit is equipped with replaceable type filters, cooling coil, fan
section, coated galvanised steel drip pan, trapped condensate drain, access
floors, controls etc. Unit(s) on each floor are controlled in unison and are
noise rated to achieve NR38 in adjacent space.

 

  b. Typical floor office space supply systems are provided with conditioned
supply air ducts capped at each floor-by-floor plant room wall for extension as
part of the Category A Works.

 

  c. Pre-conditioned, outside air is supplied from separate central 100% outside
air, variable air volume, air handling units. Each unit includes pre-filters,
heater batteries (heat recovery from chillers and back up LTHW), gas fires steam
humidifiers, tight shut-off air intake dampers, fan, motor, coated/galvanized
steel drip pan, trapped condensate drain, access doors, fan section, controls
etc. Separate outside air, branch supply, tight shut-off, motorised dampers with
control are provided for each fan room air plenum for fire and smoke mode
operation. The fresh air plant is able to turn down to allow 2 floors to run out
of normal hours.

 

  d. The ceiling spaces are utilised as return air plenum for office areas.

 

  12.4 Life Safety Systems

 

  a. All systems are designed to comply with all statutory requirements.

 

  b. A Fire Alarm System incorporates computer controlled sequences of operation
for device sensing and phased evacuation through annunciation of alarm and voice
control.



--------------------------------------------------------------------------------

  c. All means of escape stairs and designated fire fighting shafts are
independently pressurised to statutory requirements.

 

  d. Office areas, service rooms and car parks are mechanically vented to
control the movement of smoke as required. Fans are rated at 300°C for 1 hour.

 

  e. A sprinkler protection system is provided with electric pumps and storage
tanks to valved and capped connections on each floor to statutory requirements.
Flow stations at each riser are provided for extension as part of the Category A
Works. (NB: sprinklers are not normally required in the office ceiling voids).

 

  f. Wet risers and extinguishers are provided to statutory requirements.

 

  12.5 Building Control System (BCS)

 

  a. A complete Building Control System (BCS) is provided. The system consists
of multiple Direct Digital Control (DDC) data processing stations and a central
management station.

 

  b. The system includes contact points for control, alarm, status and
start-stop functions suitable for mechanical equipment automation.

 

  c. The system is capable of monitoring and controlling the Shell and Core
installation and Category A Works and is capable of extension for other
requirements.

 

  d. Facilities will be provided to allow the tenant to monitor the Landlords
plant but not to control this plant.

 

13. PLUMBING AND FIRE PROTECTION

 

  13.1 Design Criteria

 

  a. Domestic Cold Water Supply System

 

A domestic cold water supply system, to potable standards, is provided and
includes storage tanks, pumps, distribution and associated controls.

 

  b. Sanitary Waste and Vent Systems

 

A complete sanitary waste and venting system is provided to statutory
requirements.

 

  c. Storm Drainage System

 

All storm drainage is hydraulically designed to statutory requirements.



--------------------------------------------------------------------------------

  13.2 Plumbing Systems

 

  a. Sanitary and Waste System

 

A complete soil, waste and vent system from plumbing fixtures, floor drains and
mechanical equipment arranged for gravity flow and discharged to a point of
connection with the main sewer is provided. Basement systems are connected to a
sump and pumped to the discharge point.

 

  b. Storm Drainage Systems

 

A complete storm drainage system from all roofs and pedestrian areas is arranged
for gravity flow to discharge into the adjacent dock area. Loading dock and car
park drainage is taken to the main sewer.

 

  c. Provision for Tenants’ Services

 

Water services are provided, including 2 no. valved and capped cold water and
capped waste and vent connections on each office floor from the toilet core
risers for future extension to any additional facilities.

 

  d. Domestic Water Systems

 

  i. A complete cold water system for the building is provided from a point of
connection with the incoming service, with connections to the storage tanks.
Distribution is by a pumped pressurisation system serving all mechanical
equipment and plumbing fixtures.

 

  ii. A pressurised hot water distribution system is provided with local
electric storage type heaters, serving each floor.



--------------------------------------------------------------------------------

14. ELECTRICAL SERVICES

 

  14.1 Design Criteria

 

     a.          Load Densities:                      Office areas            
       

        Lighting

   2.0 watts/ft2 (21.5 w/m2)                 Sockets and Small Power            
       

        Office Areas

   4.0 watts/ft2 (41.3 w/m2)               

        Risers

   additional 2.0 watts/ft2                     (21.5 w/m2)      b.   
      Lighting Levels:                    

        Office areas -

                   

        (provided as part of

                   

        Category A Works)

   500 LUX               

        Car Parks

   100/150 LUX               

        Service Areas

   50/70 LUX Ambient                     Appropriate higher levels at equipment
face for maintenance operations.

 

  14.2 Systems

 

  a. Electrical Service

 

An 11KV service is provided for the building with power originating from two
different “London Electricity (LE)” sub-stations. A total power supply of 172.16
w/m2 (16 w/ft2) is provided of which 129.12 w/m2 (12 w/ft2) is available for
Tenant loads. Dual rated cast resin transformers transform the 11KV power to the
building distribution voltage, 400V, and arranged in a double ended
configuration, to provide 100% back up capabilities in the event of a primary
circuit or transformer failure. High voltage switchgear and sub-stations are
separated into two physically remote electrical rooms. Transfer of load is by
manual LV bus section switches.

 

  b. Distribution

 

Low voltage, metal clad, switchgear with air circuit breakers distributes power
to the building loads. A multiple rising bus bar installation delivers power to
the office floors, with separate risers for mechanical equipment loads and
tenants’ lighting and small power. Lighting and small power tenant risers
deliver 86.08 w/m2 (8 w/ft2). Duplicate lighting and small power risers are each
sized at 100% of the tenants load. Tenant on floor loads transfer between risers
via automatic transfer switches located on each floor.



--------------------------------------------------------------------------------

  c. Lighting and Small Power

 

Two electrical risers/rooms per floor include riser bus connections, provision
for submetering, and distribution panels capable of delivering 86.08 w/m2 (8
w/ft2).

 

  d. Generator

 

In addition to the dual supplies a tertiary level of redundancy is provided by
emergency generators.

 

Three generators each at 1650 KVA provide back up for all business operations
including cooling. N+1 redundancy is provided. Paralleling and synchronisation
controls are included along with twenty four hours of fuel storage.

 

  e. Uninterruptible Power Supply (UPS) and Distribution

 

A static uninterruptible power supply (UPS) system is provided with a capacity
of 1200 KVA. The system consists of 3 modules each at 600 KVA (N+1) and includes
paralleling and synchronisation controls, static switches, maintenance bypass
facilities and fifteen minutes of battery autonomy

 

UPS power is distributed to the Data/Communications Centre and to each office
level. Full processor loads are supported for the Data/Communications Centre
with a further 1 w/ft2 available throughout the building. Dual risers distribute
UPS power from each UPS system, each sized at full load, with no break static
switches provided on each level.

 

  f. Emergency Lighting

 

Emergency lighting is provided in all common areas and means of escape routes,
served by invertor packs to statutory requirements.

 

  14.3 Special Systems

 

  a. Telephone Communications

 

Main service frame rooms with dedicated entrances for each of British Telecom,
Worldcom International, COLT, MFN (dark fibre network) and Cable & Wireless
Communications are provided. Provision for secondary service entrances is also
provided, remote from the primary entrances, for each of the telecommunication
service providers.



--------------------------------------------------------------------------------

Two risers through the building are provided to distribute network services.

 

  b. Earthing

 

A complete earthing system to statutory requirements is provided.

 

  c. Fire Alarm, Life Safety and Firemans’ Remote Fan Control System

 

A fully addressable, computer based, fire alarm system (FAS) with integrated
public address system is provided to statutory requirements. The system is
configured for phased evacuation and controls all life safety ventilation
functions directly. A fire command centre houses central equipment and provides
remote control facilities. Provisions are made to allow the base building system
to be easily extended by the Tenant.

 

An evacuation control system consisting of cameras and two way communication
points in the staircases is linked to the security room.

 

  d. Lightning Protection

 

A lightning protection system is provided to statutory requirements.

 

  e. Security System

 

An integrated security system is provided and includes closed circuit television
(CCTV) surveillance of public areas, full function access control at selected
entrances and lifts, and central monitoring equipment within a security room in
the basement.

 

15. TENANTS RISERS AND ROOF SPACE

 

  a. Where risers are provided in the core for Tenant’s use, each Tenant will be
able to use their pro rata share.

 

  b. Where roof space is provided for Tenant’s plant, each Tenant will be able
to use their pro-rata share. Service routes to risers from the Tenant’s plant
will need to be co-ordinated with the existing structure and services. It will
be incumbent on the Tenant to co-ordinate the design of their systems.



--------------------------------------------------------------------------------

SCHEDULE OF BASE BUILDING PLANS

 

BUILDING HQ-4

 

Drawing Number

--------------------------------------------------------------------------------

  

Revision Number

--------------------------------------------------------------------------------

  

Drawing Title

--------------------------------------------------------------------------------

Floor Plans

         

741/62000

   14    Floor Plan – Level B3

741/62010

   16    Floor Plan – Level B2

741/62020

   14    Floor Plan – Level B1

741/62030

   12    Floor Plan – Level B1 Mezzanine

741/62100

   18    Floor Plan – Ground Level

741/62105

   10    Floor Plan – Ground Mezzanine Level

741/62107

   07    Floor Plan – Level One

741/62110

   09    Floor Plan – (typical)

741/62220

   14    Floor Plan – Level 12 Penthouse

741/62225

   10    Floor Plan – Level 12 Mezzanine

741/62230

   05    Roof Plan

741/65000

   07    North Elevation

741/65001

   07    South Elevation

741/65002

   08    West Elevation

741/65003

   08    East Elevation

741/65010

   01    Building Sections



--------------------------------------------------------------------------------

CANARY WHARF

 

MINIMUM STANDARD DEVELOPER’S FINISH

 

FOR TENANT WORK

 

1. FLOORING

 

  1.1 System Floors, Hewetsons Floors or equal raised access floor shall be
installed to suit the building design height for the demised premises (generally
200mm average measured from top of slab to top of raised floor). The performance
criteria of the system shall meet the working strength requirements of a medium
grade platform specification of the Department of the Environment, Property
Services Agency document MOB 08-801. The system shall consist of 600mm x 600mm
or 750mm x 750mm fully accessible panels on adjustable jacks.

 

  1.2 600mm x 600mm carpet tiles shall be installed throughout. Quality to be
equal to Heuga Connections, Milliken Corporate Square Nova, Interface Palette
3000 or Sommer Avenue.

 

2. CEILINGS

 

  2.1 Perforated metal pan 750mm x 750mm or 600mm x 600mm lay-in ceiling,
Aluminium Ceiling System 15mm x 8mm Aluminium capped steel grid shall be
installed throughout the demised premises. Ceiling tiles to be powder coated
white finish with 16mm thick mineral wool padding. Quality shall be at least
equal to SAS Ceilings System 130.

 

  2.2 Painted drywall window soffits will be installed at the perimeter of the
ceiling system to receive perimeter slot diffusers.

 

  2.3 Lift lobbies shall have painted drylined ceilings.

 

3. LIGHTING

 

  3.1 600mm x 600mm deep cell parabolic light fixtures, with electronic control
gear, shall be installed to maintain a lighting level of 500 lux average in the
office areas.



--------------------------------------------------------------------------------

  3.2 Fixtures shall be by Creed Light Engineering Limited or equal. Louvre will
be low brightness with iridescent specular (highly polished) high purity
aluminium curved profile sides, compound curved profile sides and compound
curved profile wedge cross blades designed to meet the requirements of CIBSE LG3
Category 2. Each fixture will be fitted with a 750mm x 750mm surround metal
frame to allow installation into 750mm x 750mm (where used) ceiling module.

 

  3.3 Switching in all areas shall be controlled by the DDC electronic
controller which is provided as part of the air conditioning terminal
temperature control unit.

 

  3.4 Incandescent downlights and/or wall washers shall be installed in each
lift lobby.

 

4. WALL FINISHES

 

  4.1 Perimeter walls, columns and core walls shall be fully drylined, taped and
sanded, ready for painting.

 

  4.2 All exposed surfaces of drylining shall receive:

 

  a) One coat of primer sealer

 

  b) Two coats of emulsion

 

  4.3 Lift lobbies shall have fabric backed vinyl wall covering, 460 grams, with
a flame spread of Class 0 and Class I - Carteret by Helen Sheane Wallcovering or
equal.

 

  4.4 All drylined partitions will receive 100mm high timber (American Cherry or
equal) skirting.

 

5. PARTITIONS, DOORS AND IRONMONGERY

 

  5.1 Two pairs of glass entrance doors with glazed side screens shall be
installed at each lift lobby. Doors and screens can be either frameless or
framed in timber or aluminium.

 

6. SPRINKLER/FIRE PROTECTION

 

  6.1 A system of sprinkler protection shall be installed throughout all areas.

 

  6.2 Flush mounted sprinkler heads, as Reliable Model G4, shall be provided to
achieve a design density of Ordinary Hazard Group II, in accordance with the
requirements of British Standard 5306 Part 2 and the Landlord’s insurance
requirements.

 

  6.3 The base building fire alarm system shall be extended to provide coverage
throughout all areas and shall comply with the requirements of British Standard
5839 Parts 1 and 4.



--------------------------------------------------------------------------------

  6.4 The base building public address system, which forms part of the fire
alarm installation, shall be extended to provide the required audibility levels
of 65dB(A) in all areas.

 

7. MECHANICAL

 

  7.1 HVAC systems shall be installed in all office areas, consistent with the
design criteria indicated in the “Outline Shell & Core Specification”.

 

  7.2 Fan assisted terminal variable air volume (FATVAV) boxes shall be
installed to serve all general office areas. Perimeter FATVAV boxes shall be
equipped with electrical heating coils. Each FATVAV unit shall be provided with
a standalone DDC electronic controller connected to a wall mounted room
temperature sensor.

 

  7.3 Thermal loading shall be based on the stated “Shell and Core” mechanical
system design load. The perimeter zones shall be provided with a terminal at
each corner exposure and one for every, approximately, 6 metres by 4.5 metres.
Interior areas shall be provided with one terminal for every, approximately, 81
square metres of net internal area.

 

  7.4 Perimeter zones shall be provided with multi-slot continuous or discrete
aluminium supply air diffusers located adjacent to each window module. Interior
thermal zones shall be provided with one supply air diffuser for 30 square
metres. Return air to the ceiling plenum shall be through the heat extract
modular light fittings and supplemented with additional return air grilles.

 

  7.5 Primary supply air trunk duct shall be internally or externally lined
rectangular sheet metal connected to the base building system at each core.
Terminal units shall be connected to the primary trunk duct with insulated round
ducting, rigid or flexible types as appropriate. Branch supply air ducting from
each terminal unit shall be internally lined. Sheet metal connections to each
air distribution device shall be round, rigid or flexible.

 

8. ELECTRICAL

 

  8.1 Electrak or equal horizontal underfloor power distribution, shall be
installed; approx 4.5m on centre.



--------------------------------------------------------------------------------

  8.2 One three compartment floor box per 10m5 (108 sq.ft) of net internal area
shall be installed and located in the raised floor. Floor box shall be located
centrally to one side of the panel. Each floor box to contain:

 

2 No. Unswitched General Purpose Outlets

2 No. Data Blanks

2 No. Telephone Blanks

1 No. 3m tail

 

Floor boxes manufactured by Thorsman or equal.

 

9. STATUTORY SIGNS/TENANT SIGNS

 

  9.1 Internal signs to exit and hose reels shall be installed as necessary to
comply with statutory and local authority requirements.

 

10. WINDOW COVERING

 

  10.1 25mm wide horizontal solid aluminium slat, silver window blinds
manufactured by Claxton Blinds or equal shall be installed at all perimeter
windows.



--------------------------------------------------------------------------------

COLLATERAL WARRANTY TO HERON QUAYS PROPERTIES LIMITED FROM

 

TENANT CONSULTANTS

 

THIS AGREEMENT is made the      day of                     20

 

BETWEEN :-

 

(1) [                                          ] [of/whose registered office is
at [                                                     ] (the “Consultant”);
and

 

(2) HERON QUAYS PROPERTIES LIMITED whose registered office is at One Canada
Square, Canary Wharf, London El4 5AB (the “Developer”)

 

WHEREAS:-

 

A. The Northern Trust Company (the “Tenant”) has agreed with the Developer to
take a leasehold interest in floors [            ] of the Building HQ4 at the
Canary Wharf development.

 

B. By an agreement (the “Contract”) dated the [                    ] 20    , the
Consultant has undertaken with the Tenant to perform certain
[architectural/structural engineering/other] services (the “Services”) in
connection with floors [    ] of Building HQ4 (the “Project”) upon the terms set
out in the Contract and as more clearly defined in the Contract.



--------------------------------------------------------------------------------

NOW IT HEREBY AGREED as follows:-

 

1. The Consultant undertakes and covenants to and with the Developer that the
Consultant has exercised and will continue to exercise all the skill, care and
diligence in the performance of the Services as is required under or in
connection with the Contract, save and except that the Consultant shall have no
greater liability hereunder than it would have had if the Developer had been
named jointly as the employer under the Contract. The Consultant shall not be
entitled to the equivalent rights of set-off against and deduction from and
similar defences to any liability to the Company as those it may have against
the employer under the Contract.

 

2. Without prejudice to the generality of Clause 1 of this Agreement, the
Consultant hereby undertakes to the Developer that it has not specified and will
not specify any of the following for use in the Project and that it has used and
will continue to use the skill, care and diligence required by Clause 1 of this
Agreement to see that none of the following items have been or will be specified
for use or consistent with its inspection obligations have been or will be used
by others in the construction of those parts of the Project to which the
Services relate:-

 

  (a) high alumina cement concrete in structural elements;

 

  (b) woodwool slabs in permanent formwork to concrete or in structural
elements;

 

  (c) calcium chloride used as a setting agent in cement;

 

  (d) calcium silicate bricks or tiles;



--------------------------------------------------------------------------------

  (e) asbestos or asbestos containing products as defined in The Asbestos
Regulations 1969 or in any statutory modification or re-enactment thereof
current at the date of specification (save where trace natural elements thereof
are used in products which comply with relevant British Standard
Specifications);

 

  (f) naturally occurring aggregates for use in reinforced concrete which do not
comply with British Standard Specification 882 and 110 and naturally occurring
aggregates for use in concrete which do not comply with British Standard
Specification 8110:1985;

 

  (g) urea formaldehyde;

 

  (h) materials containing fibres which have a diameter of 3 microns or less and
a length of 200 microns or less;

 

  (i) polytetrafluoroethylene (PTFE) except when used as a non-stick sealing
within valves, jointing material between pipes or as an isolating tape;

 

  (j) mineral fibres (man-made or naturally occurring) which are not contained
or stabilised by materials to prevent fibre migration;

 

  (k) halon;

 

  (l) timber which is not obtained from a managed and regulated sustainable
source;

 

  (m) lead based paint;



--------------------------------------------------------------------------------

  (n) any other substances or materials generally considered in the United
Kingdom construction industry to be deleterious or harmful to health and safety
or not in accordance with relevant British standards and codes of practice or
which have been declared deleterious in a publication of the Building Research
Establishment at the relevant time

 

3. The liability of the Consultant under or pursuant to this Agreement shall not
be released, diminished or in any way affected by any independent enquiry into
any relevant matter which may be made or carried out by or on behalf of the
Developer nor by any action or omission of any such firm, company or party,
whether or not such action or omission might give rise to an independent
liability of such firm, company or party to the Developer.

 

4. The Consultant hereby acknowledges that the Developer shall be deemed to have
relied upon the Consultant’s professional skill and judgement in respect of the
Services.

 

5. The construction, validity and performance of this Agreement shall be
governed by and shall be construed in accordance with English Law and any
disputes which cannot be resolved by the parties shall be subject to the
exclusive jurisdiction of the English Courts subject to the right of either
party to enforce a judgement or order obtained in the English Courts, in any
other jurisdiction.

 

6. If the Consultant has not already assigned the copyright in the drawings and
documents the Consultant shall grant the Developer a licence to copy and use any
documents and drawings provided by the Consultant in relation to the Services or
the Project and to reproduce the designs contained in them for any purpose
relating to the Services or the Project, including, without limitation, the
construction, completion, maintenance, extension, alteration, letting,
promotion, advertisement, reinstatement and repair of the Project. Such licence
shall be



--------------------------------------------------------------------------------

irrevocable, royalty-free and non-exclusive and shall be capable of sub-licence
and shall be transferable by the Developer. The Consultant shall not be liable
to the Developer or any sub-licensee or transferee for any misuse of those
documents and drawings.

 

7. The Developer may assign the benefit of this Agreement at any time without
the consent of the Consultant.

 

8. The Consultant shall not assign any of its obligations under or pursuant to
this Agreement.

 

9. The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
Agreement and no person other than the parties to this Agreement shall have any
rights under it, nor shall it be enforceable by any person other than the
parties to it under that Act.

 

[10. The rights, liabilities and obligations of the parties comprising the
Consultant under this Agreement shall be joint and several.]

 

IN WITNESS whereof the parties hereto have executed this Agreement as a deed the
day and year first before written.



--------------------------------------------------------------------------------

PRE-AGREED AMENDMENT CLAUSES TO TENANT CONSULTANT WARRANTIES

 

A. Other Warranties (Net Contribution Clause)

 

The total liability of the Consultant under or in connection with this Agreement
whether in contract, in tort, for breach of statutory duty or otherwise shall be
limited to such sum as the Consultant ought reasonably to pay having regard to
his responsibility for the same, on the basis that [list here the other
consultants providing [design services [for]] the Project or any part thereof
shall be deemed to have provided contractual undertakings on terms no less
onerous than those set out in this Agreement (whether or not they shall have
been so provided to the Developer) in respect of the provision of their services
in connection with the Project or any part thereof and shall be deemed to have
paid to the Developer such contribution which it would be just and equitable for
them to pay having regard to the extent of their responsibility for any loss or
damage.

 

B. Assignment

 

The Developer may assign the benefit of any part of this Agreement twice to a
third party acquiring the whole of its interest in the Project or Building HQ4
without the need for consent and thereafter with the consent of the Consultant
such consent not to be unreasonably withheld or delayed. The Developer will give
notice in writing to the Consultant of such assignment.

 

C. End Date

 

The Consultant’s liability hereunder shall expire and this Agreement shall be of
no further effect on the expiry of 12 years from the date of the issue of the
[Certificate] [Certificate of Making Good of Defects in the Project] as defined
in the Contract save in respect of proceedings issued prior to such expiry.



--------------------------------------------------------------------------------

D. Copyright

 

The Consultant shall not be liable to the Developer for the use or reproduction
of those documents and drawings for any other purpose than for which they were
prepared and provided.

 

E. Adjudication

 

Adjudication Clause may be inserted with appropriate insertion of cross
reference in Clause 5 as appropriate.



--------------------------------------------------------------------------------

LOGO [g40621pc.jpg]

 

DUTY-OF-CARE

 

TO:   

HERON QUAYS PROPERTIES LIMITED AND THE NORTHERN TRUST COMPANY

 

  

GEOMATICS

management

THROUGH

measurement

RE:   

LEVELS 1 AND 2 AND BASEMENT 3, 50 BANK STREET, CANARY WHARF, LONDON E14

 

   DATED:    11 APRIL 2005   

 

We confirm that as geomatic surveyors instructed in this matter to act as
measurement surveyors by the parties to measure the net internal area of the
above premises, we have used all reasonable endeavours to exercise and indeed
will continue to exercise all reasonable skill, care and diligence in the
performance of our duties in relation to the above premises contained in our
measurement report dated July 2002 (Ref 02/7490 Issue 1) and that in all
respects we have acted in accordance with the Code of Measuring Practice issued
by The Royal Institution of Chartered Surveyors and The Incorporated Society of
Valuers and Auctioneers 4th edition dated November 1993.

 

    

Furthermore, we have endeavoured to carry out our instructions in a totally
objective and impartial manner and indeed, will continue to discharge any
further instructions we may have in relation to this matter in the same way.

 

    

This duty of care is intended for the person/organisation named above and any
successors to The Northern Trust Company’s interest in a lease of Level 1, Level
2 and basement at 50 Bank Street to be entered into between Heron Quays (HQ4) T1
Limited and Heron Quays (HQ4) T2 Limited and The Northern Trust Company and we
have no further responsibility to any other third parties.

 

    

We confirm that you can rely upon the contents of the report as if it had been
addressed to you.

 

    

The Net Internal Area Measurements are as follows:

 

                         Level 1                    17971 sq ft    Plowman
Craven                     Level 2                    17982 sq ft    &
Associates                     Basement 3                        885 sq ft   
141 Lower Luton Road

 

Yours faithfully

 

 

 

SIMON BARNES

Managing Director

 

 

For and on behalf of

Plowman Craven & Associates

 

F:\ADMIN\DUTYCARE\DOC 7001-B000\7490 LEVELS 1 AND 2 - THE NORTHERN INCL B3.DOC

LOGO [g40621rics.jpg]

 

  

Harpenden

Hertfordshire AL5 5EQ

England

 

Telephone (01582) 765566

Fax (01582) 765370

 

email: post@plowmancraven.co.uk

 

LONDON OFFICE

33A Clerkenwell Green

London EC1R 0DU

Telephone 020 7490 7700

Fax 020 7490 7701

 

www.plowmancraven.co.uk

 

Directors

S J Barnes MRICS,

Hnst CES, FCIOB  

P Wright MRICS, MAPM

Registered in England No 1248856.

A Division of

Plowman Craven & Associates Ltd.